Exhibit 10.2
 



--------------------------------------------------------------------------------


 
$275,000,000
 


 
CREDIT AGREEMENT
 
among
 
Blueknight Energy Partners, L.P.,
 
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto
 


Crédit Agricole Corporate and Investment Bank,
Lloyds TBS Bank plc, and
Société Générale,
 
as Co-Syndication Agents,
 
and
 
JPMorgan Chase Bank, N.A.,
 
as Administrative Agent
 


 


 
Dated as of October 25, 2010
 


 

--------------------------------------------------------------------------------




 
J.P. Morgan Securities Inc., as Sole Lead Arranger and Bookrunner
 

                                                               
 
 
 
 
 


TABLE OF CONTENTS
   
Page
ARTICLE 1
DEFINITIONS
     
Section 1.1
Defined Terms
1
Section 1.2
Other Definitional Provisions.
28
Section 1.3
Resolution of Drafting Ambiguities
28
     
ARTICLE 2
AMOUNT AND TERMS OF COMMITMENTS
Section 2.1
Term Commitments
28
Section 2.2
Procedure for Term Loan Borrowing
29
Section 2.3
Repayment of Term Loans
29
Section 2.4
Revolving Commitments.
29
Section 2.5
Procedure for Revolving Loan Borrowing
29
Section 2.6
Commitment Fees, etc.
30
Section 2.7
Termination or Reduction of Revolving Commitments
30
Section 2.8
Optional Prepayments
30
Section 2.9
Mandatory Prepayments and Commitment Reductions.
30
Section 2.10
Conversion and Continuation Options.
31
Section 2.11
Limitations on Eurodollar Tranches
32
Section 2.12
Interest Rates and Payment Dates.
32
Section 2.13
Computation of Interest and Fees.
32
Section 2.14
Inability to Determine Interest Rate
33
Section 2.15
Pro Rata Treatment and Payments.
33
Section 2.16
Requirements of Law.
35
Section 2.17
Taxes.
36
Section 2.18
Indemnity
39
Section 2.19
Change of Lending Office
39
Section 2.20
Mitigation Obligations; Replacement of Lenders.
39
Section 2.21
Defaulting Lenders
40
Section 2.22
Increase in Revolving Commitments.
42
Section 2.23
Notes
43
     
ARTICLE 3
LETTERS OF CREDIT
Section 3.1
Letters of Credit.
44
Section 3.2
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions
44
Section 3.3
Fees and Other Charges.
44
Section 3.4
Expiration Date
45
Section 3.5
Participations
45
Section 3.6
Reimbursement
45
Section 3.7
Obligations Absolute
46
Section 3.8
Disbursement Procedures
46
Section 3.9
Interim Interest
46
Section 3.10
Cash Collateralization
47
Section 3.11
Additional Issuing Lenders
47
Section 3.12
Resignation or Removal of the Issuing Lender
47

 
 
i
 
 
 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Section 4.1
Financial Condition.
48
Section 4.2
No Change
48
Section 4.3
Existence; Compliance with Law
48
Section 4.4
Power; Authorization; Enforceable Obligations
49
Section 4.5
No Legal Bar
49
Section 4.6
Litigation
49
Section 4.7
No Default
49
Section 4.8
Ownership of Property; Liens
49
Section 4.9
Intellectual Property
49
Section 4.10
Taxes
50
Section 4.11
Federal Regulations
50
Section 4.12
Labor Matters
50
Section 4.13
ERISA.
50
Section 4.14
Investment Company Act; Other Regulations
51
Section 4.15
Subsidiaries
51
Section 4.16
Use of Proceeds
51
Section 4.17
Licenses, etc
51
Section 4.18
Environmental Matters
51
Section 4.19
Accuracy of Information, etc
52
Section 4.20
Security Documents.
53
Section 4.21
Solvency
53
Section 4.22
Insurance
53
Section 4.23
Flood Insurance Related Matters
53
Section 4.24
Borrower Partnership Agreement
54
Section 4.25
Anti-Terrorism Laws.
54
     
ARTICLE 5
CONDITIONS PRECEDENT
Section 5.1
Conditions to Initial Extension of Credit
54
Section 5.2
Conditions to Each Extension of Credit
58
     
ARTICLE 6
AFFIRMATIVE COVENANTS
Section 6.1
Financial Statements
59
Section 6.2
Certificates; Other Information
60
Section 6.3
Payment of Obligations
61
Section 6.4
Maintenance of Existence; Compliance; Properties.
61
Section 6.5
Insurance.
62
Section 6.6
Inspection of Property; Books and Records; Discussions
63
Section 6.7
Notices
63
Section 6.8
Environmental Laws.
64
Section 6.9
Additional Collateral, etc.
65
Section 6.10
Post Closing Matters
66
Section 6.11
Designation and Conversion of Restricted and Unrestricted Subsidiaries.
66


 
ii
 
 


ARTICLE 7
NEGATIVE COVENANTS
Section 7.1
Financial Condition Covenants.
68
Section 7.2
Indebtedness
69
Section 7.3
Liens
70
Section 7.4
Fundamental Changes
71
Section 7.5
Disposition of Property
71
Section 7.6
Restricted Payments
72
Section 7.7
Investments
73
Section 7.8
Optional Payments and Modifications of Certain Debt Instruments
74
Section 7.9
Transactions with Affiliates
74
Section 7.10
Sales and Leasebacks
75
Section 7.11
Swap Agreements
75
Section 7.12
Changes in Fiscal Periods
75
Section 7.13
Negative Pledge Clauses
75
Section 7.14
Clauses Restricting Subsidiary Distributions
75
Section 7.15
Lines of Business
76
Section 7.16
Limitation on Leases
76
Section 7.17
Take-or-Pay Contracts
77
Section 7.18
Compliance with Anti-Terrorism Laws.
77
Section 7.19
Unrestricted Subsidiaries.
77
Section 7.20
Amendment of Borrower Partnership Agreement
77
     
ARTICLE 8
EVENTS OF DEFAULT
Section 8.1
Events of Default
77
Section 8.2
Application of Proceeds
80
     
ARTICLE 9
THE AGENTS
Section 9.1
Appointment
81
Section 9.2
Delegation of Duties
81
Section 9.3
Exculpatory Provisions
81
Section 9.4
Reliance by Administrative Agent
82
Section 9.5
Notice of Default
82
Section 9.6
Non-Reliance on Agents and Other Lenders
82
Section 9.7
Indemnification
83
Section 9.8
Agent in Its Individual Capacity
83
Section 9.9
Successor Administrative Agent
83
Section 9.10
Co-Syndication Agents
83


 
iii
 
 


ARTICLE 10
MISCELLANEOUS
Section 10.1
Amendments and Waivers
84
Section 10.2
Notices.
85
Section 10.3
No Waiver; Cumulative Remedies
85
Section 10.4
Survival of Representations and Warranties
86
Section 10.5
Payment of Expenses and Taxes.
86
Section 10.6
Successors and Assigns; Participations and Assignments.
88
Section 10.7
Adjustments; Set off.
92
Section 10.8
Counterparts
92
Section 10.9
Severability
92
Section 10.10
Integration
93
Section 10.11
GOVERNING LAW; Jurisdiction; Consent to Service of Process.
93
Section 10.12
WAIVER OF JURY TRIAL
93
Section 10.13
Acknowledgements
94
Section 10.14
Releases of Guarantees and Liens.
94
Section 10.15
Confidentiality
95
Section 10.16
USA PATRIOT Act Notice and Customer Verification
95
Section 10.17
Interest Rate Limitation
96
Section 10.18
Obligations Absolute
96
Section 10.19
Limitation of Liability
96


 
iv
 
 

SCHEDULES:
   
1.1A
Commitments
1.1B
Designated Closing Properties
1.1C
Remaining Closing Properties
4.1
Long Term Leases
4.4
Consents, Authorizations, Filings and Notices
4.6
Litigation
4.15
Subsidiaries
4.18
Environmental Matters
4.2
Mortgage Filing Jurisdictions
4.23
Improved Mortgaged Properties
6.1
Post Closing Tasks
7.2(b)
Existing Indebtedness
7.3(c)
Existing Liens
7.9
Transactions with Affiliates
   
EXHIBITS:
   
A
Form of Term Loan Note
B
Form of Revolving Loan Note
C
Form of Guarantee and Collateral Agreement
D
Form of Compliance Certificate
E
Form of Closing Certificate
F
Form of Mortgage
G
Form of Assignment and Assumption
H
Form of Legal Opinion of Baker Botts L.L.P.
I
Form of Borrowing Request
J
Form of U.S. Tax Certificate

 
 

 
v
 
 
 
    CREDIT AGREEMENT (this “Agreement”), dated as of October 25, 2010, is
among:  BLUEKNIGHT ENERGY PARTNERS, L.P., a Delaware limited partnership (the
“Borrower”); each of the Lenders from time to time party hereto; JPMORGAN CHASE
BANK, N.A., as Administrative Agent; and Crédit Agricole Corporate and
Investment Bank, Lloyds TBS Bank plc, and Société Générale, as co-syndication
agents (each, in such capacity, a “Co-Syndication Agent”).
 
    The parties hereto hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
    Section 1.1 Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.
 
    “ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate that would be calculated for such day (or if such day is
not a Business Day, the immediately preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1%.  Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or the Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Eurodollar Rate, respectively.
 
    “ABR Loans”:  Loans the rate of interest applicable to which is based upon
the ABR.
 
    “Acquired Debt”: as defined in Section 7.2(f).
 
    “Acquisition Consideration”:  the purchase consideration for any Permitted
Acquisition and all other payments by any Group Member in exchange for, or as
part of, or in connection with, any Permitted Acquisition, whether paid in cash
or by exchange of Capital Stock or of properties or otherwise and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business; provided that any such future payment that is subject to a contingency
shall be considered Acquisition Consideration only to the extent of the reserve,
if any, required under GAAP at the time of such sale to be established in
respect thereof by any Group Member.
 
    “Adjustment Date”:  as defined in the Applicable Pricing Grid.
 
    “Administrative Agent”:  JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and the other Loan Documents,
together with any of its successors.
 
    “Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
    “Affiliate”:  as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by, or is under common Control with,
such Person.
 

 
1
 
 



    “Affiliate Lenders”: collectively, any Affiliate of the Borrower that is a
Lender, including Vitol Refining Group B.V., a besloten vennootschap organized
under the laws of the Netherlands, in its capacity as a Lender.
 
    “Agent Indemnitee”: as defined in Section 9.7.
 
    “Agents”:  the collective reference to each Co-Syndication Agent and the
Administrative Agent.
 
    “Aggregate Exposure”:  with respect to any Lender at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.
 
    “Aggregate Exposure Percentage”:  with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
 
    “Agreement”:  as defined in the preamble hereto.
 
    “Anti-Terrorism Laws”: any Requirement of Law related to terrorism financing
or money laundering including the USA PATRIOT Act, The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
 
    “Applicable Margin”:  for any day, with respect to (a) any ABR Loan, a rate
per annum equal to 3.25%; and (b) any Eurodollar Loan, a rate per annum equal to
4.25%; provided, that on and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter of the Borrower after the Closing
Date, the Applicable Margin with respect to Revolving Loans and Term Loans will
be determined pursuant to the Applicable Pricing Grid.
 
    “Applicable Percentage”: the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.  If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.
 

 
2
 
 

 
    “Applicable Pricing Grid”:  the table set forth below:
 
Consolidated Total Leverage Ratio
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
<3.50 to 1.00
4.00%
3.00%
≥ 3.50 to 1.00 and ≤ 4.50 to 1.00
4.25%
3.25%
> 4.50 to 1.00
4.50%
3.50%

 
    For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Total Leverage Ratio shall
become effective on the date (the “Adjustment Date”) that is three Business Days
after the date on which financial statements are delivered to the Lenders
pursuant to Section 6.1 and shall remain in effect until the next change to be
effected pursuant to this paragraph.  If any financial statements referred to
above are not delivered within the time periods specified in Section 6.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Applicable Pricing Grid shall apply.  Each determination of the Consolidated
Total Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a
manner consistent with the determination thereof pursuant to Section 7.1.
 
     “Approved Fund”:  as defined in Section 10.6(b).
 
    “Arranger” means J.P. Morgan Securities Inc., in its capacity as lead
arranger and bookrunner hereunder.
 
    “Asset Sale”: any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by clause (a), (b), (c),
(d), (e), (f), (g), (h) or (i) of Section 7.5) that yields gross proceeds to any
Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $250,000.
 
    “Assignee”:  as defined in Section 10.6(b).
 
    “Assignment and Assumption”:  an Assignment and Assumption, substantially in
the form of Exhibit G.
 
     “Available Revolving Commitment”:  as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Revolving Lender’s Revolving
Commitment then in effect over (b) such Revolving Lender’s Revolving Extensions
of Credit then outstanding.
 

 
3
 
 



    “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
    “Benefitted Lender”:  as defined in Section 10.7(b).
 
    “Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
    “Borrower”:  as defined in the preamble hereto.
 
    “Borrower Partnership Agreement”:  The Third Amended and Restated Agreement
of Limited Partnership of Blueknight Energy Partners, L.P. dated as of the
Closing Date among Blueknight Energy Partners G.P., L.L.C. and the other parties
thereto, as amended, modified, supplemented or restated to the extent not
prohibited by Section 7.20.
 
     “Borrowing Date”:  any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
 
    “Borrowing Request”: a request by the Borrower in accordance with the terms
of Section 2.2 or Section 2.5, and substantially in the form of Exhibit I, or
such other form as shall be approved by the Administrative Agent.
 
     “Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
    “Capital Expenditures”:  for any period, with respect to the Borrower, the
aggregate of all expenditures by the Borrower and its Restricted Subsidiaries
for the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries.
 
    “Capital Lease Obligations”:  as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 

 
4
 
 



    “Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, and general or limited partnership
interests in a partnership (including, without limitation, any preferred
equity), any and all equivalent ownership interests in a Person and any and all
warrants, options or other rights to purchase any of the foregoing.  In
addition, “Capital Stock” shall include, without limitation, with respect to the
Borrower, all limited partner interests, common units, subordinated units,
preferred equity and general partner interests in the Borrower.
 
    “Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
 
    “Change of Control”:  any of the following events:
 
    (a) the General Partner shall cease to own 100% of the issued and
outstanding general partner interests in the Borrower, or the General Partner
shall cease to Control the Borrower; or
 
    (b) at any time during the period from and including the Closing Date to and
including the date that is thirty (30) days thereafter (the “Post-Closing
Period”), 100% of the issued and outstanding Capital Stock of the General
Partner shall at any time cease to be owned, directly or indirectly, or the
General Partner shall at any time cease to be Controlled, by Vitol; provided
that the foregoing circumstance specified in this clause (b) shall not
constitute a “Change of Control” if, at such time, (i) exactly 50% of the issued
and outstanding Capital Stock of the General Partner shall be owned, directly or
indirectly, and the General Partner shall be Controlled, by Vitol and (ii)
exactly 50% of the issued and outstanding Capital Stock of the General Partner
shall be owned, directly or indirectly, and the General Partner shall be
Controlled, by Charlesbank; or
 

 
5
 
 



    (c) at any time after the Post-Closing Period, exactly 50% of the issued and
outstanding Capital Stock of the General Partner shall cease to be owned,
directly or indirectly, or the General Partner shall cease to be Controlled, by
Vitol; or
 
    (d) at any time after the Post-Closing Period, exactly 50% of the issued and
outstanding Capital Stock of the General Partner shall cease to be owned,
directly or indirectly, or the General Partner shall cease to be Controlled, by
Charlesbank; or
   

    (e) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the General Partner
ceases to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; provided that,
notwithstanding the foregoing, any changes to the composition of individuals
serving as members of the board of directors or other equivalent governing body
of the General Partner approved by Vitol and Charlesbank shall not constitute a
“Change of Control” hereunder.


    “Charlesbank”: Charlesbank Capital Partners, LLC, a Massachusetts limited
liability company.
 
    “Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is October 25, 2010.
 
    “Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
    “Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
including, without limitation, the Mortgaged Properties.
 
    “Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
 
    “Commitment Fee Rate”:  ½ of 1% per annum.
 
     “Compliance Certificate”:  a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit D.
 
     “Conflicts Committee”: as defined in the Borrower Partnership Agreement.
 
    “Consolidated Current Assets”:  at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries at such date.
 
    “Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans to the extent otherwise included therein.
 

 
6
 
 



    “Consolidated EBITDA”:  for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of (a) income tax expense
(including any franchise taxes to the extent based upon net income), (b)
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees, expenses and charges associated
with Indebtedness (including the Loans and any amendments to, or consents or
waivers under, the Loan Documents), (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) any non-cash charges, expenses or losses (including any
provision for the reduction in the carrying value of assets recorded in
accordance with GAAP, but excluding any non-cash charges that constitute an
accrual of or reserve for future cash charges and any non-cash charge, expense
or loss relating to write-offs, write-downs or reserves with respect to accounts
and inventory) and (f) any charges or expenses (other than depreciation or
amortization expense) directly incurred in connection with any issuance by the
Borrower of Capital Stock, any Permitted Acquisition or any Disposition
permitted by this Agreement in an aggregate amount not to exceed $2,000,000 for
any period of four (4) consecutive fiscal quarters of the Borrower, and minus,
(a) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any non-cash income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash gains on the
sales of assets outside of the ordinary course of business, but excluding
account receivables and similar items arising from the normal course of business
and reflected as income under accrual methods of accounting consistent with past
practices) and (iii) income tax credits (to the extent not netted from income
tax expense) and (b) any cash payments made during such period in respect of
items described in clause (e) above subsequent to the fiscal quarter in which
the relevant non-cash charges, expenses or losses were reflected as a charge in
the statement of Consolidated Net Income, all as determined on a consolidated
basis.  For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if during
such Reference Period the Borrower or any Restricted Subsidiary shall have made
a Material Disposition, Consolidated EBITDA for such Reference Period shall be
calculated on a Pro Forma Basis as if such Material Disposition occurred on the
first day of such Reference Period, (ii) if during such Reference Period the
Borrower or any Restricted Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated on a Pro Forma
Basis as if such Material Acquisition occurred on the first day of such
Reference Period and (iii) if during such Reference Period a Subsidiary shall be
redesignated as either an Unrestricted Subsidiary or a Restricted Subsidiary,
Consolidated EBITDA for such Reference Period shall be calculated on a Pro Forma
Basis as if such redesignation occurred on the first day of such Reference
Period.  As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by the Borrower and its Restricted
Subsidiaries involving Acquisition Consideration in excess of $10,000,000; and
“Material Disposition” means any Asset Sale or series of related Asset Sales
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $10,000,000.
 
    “Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 

 
7
 
 



    “Consolidated Interest Expense”:  for any period, total cash interest
expense (including that attributable to Capital Lease Obligations and
obligations under Synthetic Leases) of the Borrower and its Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), but excluding (a) interest paid on the Indebtedness outstanding
under the Existing Credit Agreement and (b) interest paid on the Convertible
Debentures in connection with any redemption thereof permitted by Section
7.7(i), provided that the sole source of proceeds for such interest payment is
one or more offerings of Capital Stock by the Borrower.
 
    “Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, (b) the
income (or deficit) of any Person (other than a Restricted Subsidiary of the
Borrower) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Restricted Subsidiary in the form of dividends
or similar distributions, (c) the undistributed earnings of any Restricted
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Restricted Subsidiary,
(d) unrealized losses and gains from Swap Agreements resulting from the
application of the Financial Accounting Standards Board (FASB) Accounting
Standards Codification (ASC) 815, and (e) any non-cash compensation charge or
expense realized from grants of Capital Stock or other rights to officers,
directors and employees.
 
    “Consolidated Net Tangible Assets”: as of any date of determination, the
aggregate amount of assets of the Borrower and its Restricted Subsidiaries (less
applicable reserves and other properly deductible items but including
investments in non-consolidated Persons) after deducting therefrom (a) all
current liabilities (excluding current maturities of Funded Debt and any current
liabilities constituting Funded Debt by reason of being renewable or extendible
at the option of the obligor) and (b) all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other like intangibles, all
as set forth on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries, and computed in accordance with GAAP, as of the end of
the immediately preceding fiscal quarter of the Borrower for which the Borrower
has delivered financial statements pursuant to Section 6.1(a) and Section
6.1(b).
 
    “Consolidated Senior Secured Leverage Ratio”:  as of the last day of any
period of four consecutive fiscal quarters, the ratio of (a) Consolidated Total
Debt that is secured by any Lien on such day to (b) Consolidated EBITDA for such
period.
 
    “Consolidated Total Debt”: at any date, the aggregate principal amount of
all Indebtedness (excluding the Borrower’s obligations under the Eagle North
Throughput Agreement in an aggregate amount not to exceed $5,500,000 and the
Indebtedness evidenced by the Convertible Debentures) of the Borrower and its
Restricted Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP.
 

 
8
 
 



    “Consolidated Total Leverage Ratio”:  as of the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on
such day to (b) Consolidated EBITDA for such period.
 
    “Consolidated Working Capital”:  at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.
 
     “Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
    “Control”:  the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the
Capital Stock having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  The terms “Controlling”
and “Controlled” shall have correlative meanings.
 
    “Convertible Debentures”:  collectively, (i) the Borrower’s $25,000,000
Convertible Subordinated Debenture dated the Closing Date issued to Blueknight
Energy Holding, Inc., a Delaware corporation, and (ii) the Borrower’s
$25,000,000 Convertible Subordinated Debenture dated the Closing Date issued to
CB-Blueknight, LLC, a Delaware limited liability company.
 
    “Co-Syndication Agent”:  as defined in the preamble hereto.
 
    “Credit Extension”:  as the context may require, (i) the making of a Loan by
a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Lender.
 
    “Customary Permitted Liens”:
 
    (a) Liens for Taxes, assessments or other governmental charges or levies
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
 
    (b) landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising in the ordinary course of business, each of which is in
respect of obligations that are not delinquent for a period of more than 60 days
or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP;
 
    (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation (other than any
Lien imposed by ERISA), which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;
 
    (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 

 
9
 
 



    (e) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary agreements, and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Restricted Subsidiaries to provide collateral to the
depository institution;
 
    (f) easements, rights-of-way, servitudes, permits, reservations, exceptions,
covenants, encroachments, conditions, limitations and other restrictions as to
the use of real property, and other similar encumbrances incurred in the
ordinary course of business that, in the aggregate, do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries;
 
    (g) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased; and
 
    (h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced;
 
    (i) rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;
 
    (j) rights reserved to or vested by applicable laws in any Governmental
Authority to in any manner, control or regulate in any manner any of the
properties of the Borrower or any Restricted Subsidiary or the use thereof or
the rights and interests of the Borrower or any Restricted Subsidiary therein,
in any manner under any and all applicable laws; and
 
    (k) options, put and call arrangements, rights of first refusal, setoff
rights and customary limitations and restrictions constituting negative pledges,
in each case, in the ordinary course of business, contained in, and limited to,
specific leases, licenses, conveyances, partnership agreements and co owners’
agreements, and similar conveyances and agreements to the extent that any such
Lien referred to in this clause does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
or materially impair the value of such property to the Borrower or applicable
Restricted Subsidiary subject thereto;
 
provided, that Liens described in clauses (a) through (e) shall remain
“Customary Permitted Liens” only for so long as no action to enforce such Lien
has been commenced and no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Secured Parties is to be
hereby implied or expressed by the permitted existence of such Customary
Permitted Liens.
 
    “Default”:  any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
 

 
10
 
 



    “Defaulting Lender”:  any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to the Administrative Agent, the Issuing Lender or any other Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower,  the
Administrative Agent, the Issuing Lender or any other Lender in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, the Issuing Lender or any other Lender,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s, the Issuing Lender’s or such other
Lender’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.
 
    “Designated Closing Properties”: the fee-owned real property, easement
property, and leased real property (including terminal and storage facilities)
of any Loan Party listed on Schedule 1.1B.
 
    “Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
    “Disqualified Capital Stock”: means any Capital Stock that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or is convertible or exchangeable for Indebtedness or redeemable for
any consideration other than other Capital Stock (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part, on or prior to the date that is one year after the Maturity Date.
 
    “Dollars” and “$”:  dollars in lawful currency of the United States.
 
    “Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
 
    “Eagle North Throughput Agreement”: the agreement described in the
Borrower’s Form 8-K filed with the SEC on September 3, 2010.
 
    “ECF Percentage”:  50%; provided, that, with respect to each fiscal year of
the Borrower ending on or after December 31, 2011, the ECF Percentage shall be
reduced to 0% if the Consolidated Total Leverage Ratio as of the last day of
such fiscal year is not greater than 4.50 to 1.0.
 

 
11
 
 



    “Embargoed Person”:  any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Requirement of Law.
 
    “Environmental Laws”:  any and all laws (including common law), rules,
orders, regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time hereafter be in effect.
 
    “Environmental Permits”: any and all permits, licenses, registrations,
approvals, notifications, exemptions and any other authorization under or
pursuant to any Environmental Law.
 
    “ERISA”:  the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
    “ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.
 
    “ERISA Event”:  (a) any Reportable Event; (b) the existence with respect to
any Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to
satisfy the minimum funding standards (within the meaning of Section 412 or 430
of the Code or Section 303 of ERISA) applicable to such Pension Plan whether or
not waived; (d) the filing pursuant to Section 412 of the Code or Section 303 of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure by any Group Member or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan; (e) the incurrence by any Group Member or
any  ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (f) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (g) the receipt by
any Group Member or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Pension Plan or to appoint
a trustee to administer any Pension Plan under Section 4042 of ERISA; (h) the
incurrence by any Group Member or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; or (i) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA.
 
    “Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 

 
12
 
 

 
    “Eurodollar Base Rate”:  with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on the
Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period.  In the event that such rate
does not appear on such page (or otherwise on such screen), the “Eurodollar Base
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.
 
    “Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
    “Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements
 
    “Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
 
    “Event of Default”:  as defined in Section 8.1.
 
    “Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
and (iv) the aggregate net amount of non-cash loss on the Disposition of
property by the Borrower and its Restricted Subsidiaries during such fiscal year
(other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income over (b) the sum,
without duplication, of (i) the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the Borrower and its Restricted Subsidiaries in cash during such fiscal
year on account of Capital Expenditures (excluding the principal amount of
Indebtedness incurred in connection with such expenditures and any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount),
(iii) the aggregate amount of all prepayments of Revolving Loans during such
fiscal year to the extent accompanying permanent reductions of the Revolving
Commitments (other than prepayments made pursuant to Section 2.9(c)) and all
prepayments of the Term Loans during such fiscal year (other than prepayments
made pursuant to Section 2.9(c)), (iv) the aggregate amount of all regularly
scheduled principal payments of Funded Debt of the Borrower and its Restricted
Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) the aggregate amount of all cash
distributions declared and paid by the Borrower to the holders of its Capital
Stock during such fiscal year, but only to the extent each such distribution was
at the time of declaration and payment thereof permitted by Section 7.6(c), (vi)
increases in Consolidated Working Capital for such fiscal year, and (vii) the
aggregate net amount of non-cash gain on the Disposition of property by the
Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income.
 

 
13
 
 



    “Excess Cash Flow Application Date”:  as defined in Section 2.9(c).
 
    “Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
 
    “Excluded Taxes”: with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which the Borrower is located and (c)
in the case of a Non-U.S. Lender (other than an assignee pursuant to a request
by the Borrower under Section 2.17), any U.S. Federal withholding Taxes
resulting from any Requirement of Law in effect (including FATCA, which shall be
treated for this purpose as being in effect since the date of its enactment) on
(and, in the case of FATCA, including any regulations or official
interpretations thereof issued after) the date such Non-U.S. Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Non-U.S. Lender’s failure to comply with Section 2.17(f), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a).
 
    “Existing Credit Agreement”:  the Amended and Restated Credit Agreement
dated as of February 20, 2008 among the Borrower, Wells Fargo Bank, N.A., as
administrative agent, and the other agents and lenders party, as amended.
 
     “FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement.
 
    “Facility”:  each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”) and (b) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”).
 
    “Federal Funds Effective Rate”:  for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.
 
    “Fee Payment Date”:  (a) the third Business Day following the last day of
each March, June, September and December and (b) the last day of the Revolving
Commitment Period.
 
    “Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto, and (v) all regulations promulgated by applicable Governmental
Authorities pursuant to any of the foregoing.
 

 
14
 
 



    “Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.
 
    “Foreign Plan”:  each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to US law
and is maintained or contributed to by any Group Member or any ERISA Affiliate.
 
    “Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
    “Funded Debt”:  as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.
 
    “Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
    “GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made
(any such amendment, an “Accounting Change Amendment”).  The Borrower shall not
be obligated to pay an amendment fee (excluding, for the avoidance of doubt, any
costs or expenses otherwise required to be paid by the Borrower pursuant to
Section 10.5(a)) for any amendment the sole purpose of which is to effectuate an
Accounting Change Amendment.  Until such time as such an amendment shall have
been executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.
 
    “General Partner”:  Blueknight Energy Partners G.P., L.L.C., a Delaware
limited liability company.
 
    “Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 

 
15
 
 



    “Group Members”:  the collective reference to the Borrower and its
Restricted Subsidiaries.
 
    “Guarantee and Collateral Agreement”:  the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit C.
 
    “Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
    “Hydrocarbons”: crude oil, natural gas, natural gas liquids, casinghead gas,
drip gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons
and all constituents, elements or compounds thereof and products refined or
processed therefrom.
 
    “Immaterial Subsidiary”:  at any time, any Restricted Subsidiary of the
Borrower (a) that has no outstanding Indebtedness, (b) in which the Borrower’s
direct and indirect investment in such Restricted Subsidiary does not exceed
$500,000, and (c) that together with its Subsidiaries, owns property having a
fair market value of $500,000 or less.
 
    “Improved Real Property”: as defined in Section 4.23.
 

 
16
 
 



    “Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding those
from time to time incurred in the ordinary course of business which are not
greater than sixty (60) days past the date of invoice or delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person and all obligations under Synthetic
Leases of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) all Disqualified
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, but limited to
the fair market value of the property securing such obligations, and (j) for the
purposes of Section 8.1(e) only, all obligations of such Person in respect of
Swap Agreements.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. For the purposes of this Agreement, any Loans held or
deemed held by an Affiliate Lender shall be deemed to be Indebtedness of the
Borrower (whether or not such Loans would be classified as indebtedness under
GAAP, the Code or otherwise).
 
    “Indemnified Taxes”: all Taxes other than Excluded Taxes.
 
    “Insolvency”:  with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
 
    “Insolvent”:  pertaining to a condition of Insolvency.
 
    “Insurance Policies”:  the insurance policies and coverages required to be
maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 6.5 and all
renewals and extensions thereof.
 
    “Insurance Requirements”:  collectively, all provisions of the Insurance
Policies, all requirements of the issuer of any of the Insurance Policies and
all orders, rules, regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon each Loan Party which is an owner of Mortgaged Property and applicable to
the Mortgaged Property or any use or condition thereof.
 
    “Intellectual Property”:  the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 

 
17
 
 



    “Interest Payment Date”:  (a) as to any ABR Loan, the last day of each
March, June, September and December (or, if an Event of Default is in existence,
the last day of each calendar month) to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date
of any repayment or prepayment made in respect thereof.
 
    “Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
 
    (i)           if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;
 
    (ii)           the Borrower may not select an Interest Period that would
extend beyond the Maturity Date;
 
    (iii)           any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month; and
 
    (iv)           the Borrower shall select Interest Periods so as not to
require a payment or prepayment of any Eurodollar Loan during an Interest Period
for such Loan.
 
    “Investments”:  as defined in Section 7.7.
 
    “IRS”: the United States Internal Revenue Service.
 
    “Issuing Lender”: as the context may require, (a) JPMorgan Chase Bank, N.A.,
in its capacity as issuer of Letters of Credit issued by it, and its successors
in such capacity as provided in Section 3.12, (b) any other Revolving Lender
that may become an Issuing Lender pursuant to Section 3.11 or Section 3.12 in
its capacity as issuer of Letters of Credit issued by such Revolving Lender, or
(c) collectively, all of the foregoing.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
    “LC Commitment”:  $10,000,000.
 

 
18
 
 



    “LC Disbursement”: a payment made by the Issuing Lender pursuant to a Letter
of Credit.
 
     “LC Exposure”:  at any time, the sum of (a) the aggregate undrawn and
unexpired amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender
at any time shall be its Revolving Percentage of the total LC Exposure at such
time.
 
     “LC Request”: a request by the Borrower in accordance with the terms of
Section 3.2 in such form as shall be approved by the Administrative Agent.
 
    “Lenders”:  the Persons listed on Schedule 1.1A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.22, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
 
    “Letter of Credit”:  any letter of credit issued pursuant to this Agreement.
 
    “Letter of Credit Agreements”:  all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Lender relating to any Letter of Credit.
 
    “Lien”:  any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
 
    “Loan”:  any loan made by any Lender pursuant to this Agreement.
 
    “Loan Documents”:  this Agreement, the Security Documents, the Notes, the
Letters of Credit, the Letter of Credit Agreements, and any amendment, waiver,
supplement or other modification to any of the foregoing.
 
    “Loan Parties”:  each Group Member that is a party to a Loan Document.
 
    “Majority Facility Lenders”:  with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans or the
Total Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments); provided that that the Loans, LC Exposure and unused Commitments
held or deemed held by any Affiliate Lender shall be excluded for purposes of
making a determination of Majority Facility Lenders.
 
    “Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole, (b) the ability of the Borrower or
any other Loan Party to perform any of its obligations under this Agreement or
any other Loan Document,  (c) the validity or enforceability of this Agreement
or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder or (d) the
Collateral or the Liens in favor of the Administrative Agent (for its benefit
and for the benefit of the other Secured Parties) on the Collateral or the
priority of such Liens.
 

 
19
 
 



    “Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos containing materials, toxic
mold, radioactive materials; any pollutants, contaminants, and hazardous or
toxic substances, materials or wastes, defined as such (or by words of similar
meaning) in or regulated under any applicable Environmental Laws.
 
    “Maturity Date”:  October 25, 2014.
 
    “Mortgaged Properties”: (a) the Designated Closing Properties, (b) the
Remaining Closing Properties, and (c) each item of fee-owned real property,
easement property, or leased real property which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 6.9(b).
 
    “Mortgages”:  each of the mortgages and deeds of trust or any other
document, creating and evidencing a Lien on Mortgaged Property, made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, which shall be substantially in the form of
Exhibit F (with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded), or
other form reasonably satisfactory to the Administrative Agent, in each case,
with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.
 
    “Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
    “Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking and insurance consultant fees, sales commissions,
reasonable employee severance costs, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and, in
the case of any Asset Sale, any amounts to be set aside in any reserve
established in accordance with GAAP or any amount placed in escrow in accordance
with GAAP, in either case for adjustment in respect of the sale price of such
property or for liabilities associated with such Asset Sale and retained by any
Group Member until such time as such reserve is reversed or such escrow
arrangement is terminated, in which case Net Cash Proceeds shall include the
amount of the reserve so reversed or the amount returned to any Group Member
from such escrow arrangement, as the case may be, and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, other professional fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
 
    “New Revolving Lender”:  as defined in Section 2.22(a).
 
     “Non-U.S. Lender”:  a Lender that is not a U.S. Person.
 

 
20
 
 



    “Notes”:  the collective reference to any promissory note evidencing Term
Loans, substantially in the form of Exhibit A, and any promissory note
evidencing Revolving Loans, substantially in the form of Exhibit B.
 
    “Notice of Revolving Commitment Increase”:  as defined in Section 2.22(b).
 
    “Obligations”:  as defined in the Guarantee and Collateral Agreement.
 
    “OFAC”:  has the meaning set forth in the definition of “Embargoed Person.”
 
    “Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document).
 
    “Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.20).
 
    “Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
    “Participant”:  as defined in Section 10.6(c).
 
    “Participant Register”: as defined in Section 10.6(c).
 
    “PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
    “Pension Plan”:  any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Group Member or any ERISA Affiliate is (or,
if such Plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in section 3(5) of ERISA.
 
    “Permitted Acquisition”:  any transaction for the (a) acquisition of all or
substantially all of the property of any Person, or of any business or division
of any Person; or (b) acquisition (including by merger or consolidation to the
extent permitted by Section 7.4) of the Capital Stock of any Person that becomes
a Wholly Owned Restricted Subsidiary of the Borrower; provided that each of the
following conditions shall be met:
 
    (i) both before, and after giving effect to such transaction on a Pro Forma
Basis, no Default or Event of Default then exists or would result therefrom;
 
    (ii) the Person or business to be acquired shall be, or shall be engaged in,
a business of the type that Group Members are permitted to be engaged in under
Section 7.15 and the property acquired in connection with any such transaction
shall be made subject to the Lien of the Security Documents and shall be free
and clear of any Liens, other than Liens permitted by Section 7.3, and the
Borrower shall otherwise comply with the requirements of Section 6.9;
 

 
21
 
 



    (iii) the board of directors (or equivalent body) of the Person to be
acquired shall not have indicated publicly its opposition to the consummation of
such acquisition (which opposition has not been publicly withdrawn);
 
    (iv) all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;
 
    (v) with respect to any transaction involving Acquisition Consideration of
more than $10,000,000,  unless the Administrative Agent shall otherwise agree
(not to be unreasonably withheld or delayed), Borrower shall have provided the
Administrative Agent and the Lenders with (A) historical financial statements
for the last three fiscal years (or, if less, the number of years since
formation) of the Person or business to be acquired (audited if available
without undue cost or delay) and unaudited financial statements thereof for the
most recent interim period which are available, (B) reasonably detailed
projections for the succeeding five years pertaining to the Person or business
to be acquired and updated projections for Borrower after giving effect to such
transaction, (C) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (D) all such other information and data relating to such
transaction or the Person or business to be acquired as may be reasonably
requested by the Administrative Agent or the Required Lenders; and
 
    (vi) with respect to any transaction involving Acquisition Consideration of
more than $2,000,000, at least 5 Business Days prior to the proposed date of
consummation of the transaction, Borrower shall have delivered to the
Administrative Agent and the Lenders an officers’ certificate of a Responsible
Officer certifying that (A) such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect.
 
    “Permitted Business”: gathering, transporting, treating, processing,
fractionating, marketing, distributing, storing or otherwise handling
Hydrocarbons.
 
    “Person”:  an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
 
    “Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Group Member or any ERISA
Affiliate is  an “employer” as defined in Section 3(5) of ERISA.
 
    “Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
 
    “Prime Rate”:  the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
 
    “Pro Forma Balance Sheet”:  as defined in Section 4.1(a).
 

 
22
 
 



    “Pro Forma Basis”:   on a basis in accordance with GAAP and Regulation S-X;
provided that, with respect to any such calculation in connection with any
acquisition of property that has less than 12 months of operating history, pro
forma adjustments may also be made (whether or not permitted by GAAP and
Regulation S-X) for the projected net income of such property (but not any
anticipated cost savings or other similar financial effects), provided that the
Borrower has delivered to the Administrative Agent a certificate from a
Responsible Officer certifying, in good faith, that such projected net income is
factually supportable (based on the operations of the property to date) and
reasonably expected to be sustainable.
 
    “Prohibited Transaction”:  as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.
 
    “Projections”:  as defined in Section 6.2(b).
 
    “Properties”:  as defined in Section 4.18(c).
 
    “Recipient”: as applicable, (a) the Administrative Agent, (b) any Lender and
(c) the Issuing Lender.
 
    “Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $250,000.
 
    “Register”:  as defined in Section 10.6(b).
 
    “Regulation U”:  Regulation U of the Board as in effect from time to time.
 
    “Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.6 for amounts drawn under Letters of
Credit.
 
    “Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.9(b) as a result of the delivery of a
Reinvestment Notice.
 
    “Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.
 
    “Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire or repair assets useful in its business.
 
    “Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the Borrower’s business.
 

 
23
 
 



    “Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.
 
    “Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
 
    “Remaining Closing Properties”: substantially all fee-owned real property,
substantially all easement property,  and all material leased real property
(including terminal and storage facilities) of any Loan Party as of the Closing
Date other than the Designated Closing Properties, but expressly including those
properties and interests listed on Schedule 1.1C.
 
    “Reorganization”:  with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
    “Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than those events as to which the
thirty day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Pension Plan.
 
    “Required Lenders”:  at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that that the Loans, LC Exposure and unused Commitments
held or deemed held by any Defaulting Lender or any Affiliate Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
    “Requirement of Law”:  as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
    “Responsible Officer”:  the chief executive officer, president, chief
financial officer, chief accounting officer or controller of the General Partner
(in its capacity as general partner of the Borrower), but in any event, with
respect to financial matters, the chief financial officer, chief accounting
officer or controller of the General Partner (in its capacity as the general
partner of the Borrower).
 
    “Restricted Payments”:  as defined in Section 7.6.
 
    “Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.  For purposes of this Agreement, a Restricted
Subsidiary may be classified and referred to as a “Foreign Restricted
Subsidiary”, meaning such Restricted Subsidiary is a Foreign Subsidiary, or a
“Domestic Restricted Subsidiary”, meaning such Restricted Subsidiary is a
Domestic Subsidiary.
 
    “Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto or pursuant to Section 2.22, as the same may be changed from time to time
pursuant to the terms hereof.  The original amount of the Total Revolving
Commitments is $75,000,000.
 

 
24
 
 



    “Revolving Commitment Increase”:  as defined in Section 2.22(a).
 
    “Revolving Commitment Increase Date”:  as defined in Section 2.22(a).
 
    “Revolving Commitment Period”:  the period from and including the Closing
Date to the Maturity Date.
 
    “Revolving Extensions of Credit”:  as to any Revolving Lender at any time,
an amount equal to the sum of the aggregate outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure at such time.
 
    “Revolving Lender”:  each Lender that has a Revolving Commitment or that
holds Revolving Loans.
 
    “Revolving Loans”:  as defined in Section 2.4(a).
 
    “Revolving Percentage”:  as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding, provided,
that, in the event that the Revolving Loans are paid in full prior to the
reduction to zero of the Total Revolving Extensions of Credit, the Revolving
Percentages shall be determined in a manner designed to ensure that the other
outstanding Revolving Extensions of Credit shall be held by the Revolving
Lenders on a comparable basis.
 
    “SEC”:  the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
 
    “Security Documents”:  the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
 
    “Secured Parties”:  as defined in the Guarantee and Collateral Agreement.
 
    “Solvent”:  when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they
mature.  For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
 

 
25
 
 



    “Specified Cash Management Agreement”:  any agreement providing for
treasury, depositary, purchasing card or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions between any Group Member and any Lender or Affiliate thereof (other
than any Affiliate Lender or an Affiliate thereof), regardless of when such
agreement was entered into.
 
    “Specified Swap Agreement”:  any Swap Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by the Borrower
or any Subsidiary Guarantor and any Person that is a Lender or an Affiliate of a
Lender (other than any Affiliate Lender or an Affiliate thereof), regardless of
when such Swap Agreement was entered into.
 
    “Subsidiary”:  as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.
 
    “Subsidiary Guarantor”:  each Restricted Subsidiary of the Borrower other
than any Excluded Foreign Subsidiary or any Immaterial Subsidiary (other than
any Immaterial Subsidiary that is a party to the Guarantee and Collateral
Agreement).
 
    “Swap Agreement”:  any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Restricted Subsidiaries shall be a “Swap Agreement”.
 
    “Synthetic Leases”: in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the property subject to such operating lease upon expiration
or early termination of such lease.
 
    “Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
    “Term Commitment”:  as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1A.  The original aggregate amount of the Term Commitments is
$200,000,000.
 
    “Term Lenders”:  each Lender that has a Term Commitment or that holds a Term
Loan.
 

 
26
 
 



    “Term Loans”:  as defined in Section 2.1.
 
    “Term Percentage”:  as to any Term Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the aggregate Term Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).
 
    “Total Available Revolving Commitments”:  at any time, the aggregate amount
of the Available Revolving Commitments then in effect.
 
    “Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
    “Total Revolving Extensions of Credit”:  at any time, the aggregate amount
of the Revolving Extensions of Credit of the Revolving Lenders outstanding at
such time.
 
    “Transferee”:  any Assignee or Participant.
 
    “Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
    “USA PATRIOT Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56), as amended.
 
    “U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
    “U.S. Tax Certificate”: as defined in Section 2.17(f)(ii)(D).
 
    “United States”:  the United States of America.
 
    “Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 4.15 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 6.11.
 
    “Vitol”:  Vitol Holding B.V., a besloten vennootschap organized under the
laws of the Netherlands.
 
    “Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.  Unless otherwise qualified, all references to a “Wholly Owned
Subsidiary” or to “Wholly Owned Subsidiaries” in this Agreement shall refer to a
Wholly Owned Subsidiary or Subsidiaries of the Borrower.
 
    “Withdrawal Liability”: any liability to a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
    “Withholding Agent”: any Loan Party and the Administrative Agent.
 

 
27
 
 



    Section 1.2 Other Definitional Provisions.
 
    (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
    (b) As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
 
    (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
    (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
 
    Section 1.3 Resolution of Drafting Ambiguities.  The Borrower acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of this Agreement and the other the Loan Documents to which it is a
party, that it and its counsel reviewed and participated in the preparation and
negotiation hereof and thereof and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation hereof or thereof.
 
ARTICLE 2
AMOUNT AND TERMS OF COMMITMENTS
 
    Section 2.1 Term Commitments.  Subject to the terms and conditions hereof,
each Term Lender severally agrees to make a term loan (a “Term Loan”) to the
Borrower on the Closing Date in an amount not to exceed the amount of the Term
Commitment of such Lender.  The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Section 2.2 and Section 2.10.
 

 
28
 
 



    Section 2.2 Procedure for Term Loan Borrowing.  The Borrower shall deliver
to the Administrative Agent an irrevocable Borrowing Request (which must be
received by the Administrative Agent prior to 11:00 A.M., New York City time,
one Business Day prior to the anticipated Closing Date) requesting that the Term
Lenders make the Term Loans on the Closing Date and specifying the amount to be
borrowed.  The Term Loans made on the Closing Date shall initially be ABR
Loans.  Upon receipt of the Borrowing Request the Administrative Agent shall
promptly notify each Term Lender thereof.  Not later than 12:00 Noon, New York
City time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender.  The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.
 
    Section 2.3 Repayment of Term Loans.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Term Lender
the then unpaid principal amount of each Term Loan on the Maturity Date.
 
 
    Section 2.4 Revolving Commitments.
 
    (a) Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding that will not result in
(i) such Revolving Lender’s Revolving Extensions of Credit exceeding such
Lender’s Revolving Commitment or (ii) the Total Revolving Extensions of Credit
exceeding the Total Revolving Commitments.  During the Revolving Commitment
Period the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Section 2.5 and Section 2.10.
 
    (b) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date.
 
    Section 2.5 Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall deliver to the Administrative
Agent an irrevocable Borrowing Request (which must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) on the requested Borrowing Date, in the case of ABR Loans), specifying (i)
the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor.  Any Revolving Loans made on the Closing Date shall initially
be ABR Loans.  Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Upon receipt of
any Borrowing Request from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof.  Each Revolving Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.
 

 
29
 
 



    Section 2.6 Commitment Fees, etc.
 
    (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee for the period from and including the
date hereof to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the date hereof.
 
    (b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
    Section 2.7 Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments.  Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.  Notwithstanding anything in this Section
2.7 or Section 2.8 to the contrary, the Borrower may rescind any notice of
termination and notice of prepayment in full of the Loans and Commitments of all
the Lenders under this Section 2.7 and Section 2.8, in each case that states
such notice is conditioned upon the effectiveness of the refinancing of the
Loans,  not later than 1:00 P.M., New York City time, on the Business Day before
such termination and prepayment was scheduled to take place if such termination
and prepayment would have resulted from a refinancing of the Loans, which
financing shall not be consummated or shall otherwise be delayed.
 
    Section 2.8 Optional Prepayments.  The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice (subject to the last sentence of Section 2.7) delivered
to the Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
12:00 Noon, New York City time, one Business Day prior thereto, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment, whether
the prepayment is of Eurodollar Loans or ABR Loans and whether the prepayment is
of Revolving Loans or Term Loans; provided, that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.18.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans) accrued interest
to such date on the amount prepaid.  Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof.
 
    Section 2.9 Mandatory Prepayments and Commitment Reductions.
 
    (a)  (i) If any Indebtedness shall be issued or incurred by any Group Member
(excluding any Indebtedness incurred in accordance with Section 7.2(a) through
(i) and (k)), and after giving effect to such issuance or incurrence on a Pro
Forma Basis, the Consolidated Senior Secured Leverage Ratio is greater than 3.0
to 1.0, then an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Term Loans and the reduction of the Revolving Commitments as set forth in
Section 2.9(d).
 

 
30
 
 



    (ii) If any Indebtedness shall be issued or incurred by any Group Member
(excluding any Indebtedness incurred in accordance with Section 7.2(a) through
(i) and (k)), and after giving to such issuance or incurrence on a  Pro Forma
Basis, the Consolidated Senior Secured Leverage Ratio is greater than 2.5 to 1.0
but not greater than 3.0 to 1.0, then an amount equal to 50% of the Net Cash
Proceeds thereof shall be applied on the date of such issuance or incurrence
toward the prepayment of the Term Loans and the reduction of the Revolving
Commitments as set forth in Section 2.9(d).
 
    (b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans and the reduction of the Revolving
Commitments as set forth in Section 2.9(d); provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans and the reduction of
the Revolving Commitments as set forth in Section 2.9(d).
 
    (c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2011, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply the ECF Percentage of
such Excess Cash Flow toward the prepayment of the Term Loans and the reduction
of the Revolving Commitments as set forth in Section 2.9(d).  Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders (or such later date that is
permitted by the Required Lenders) and (ii) the date such financial statements
are actually delivered.
 
    (d) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to Section 2.9 shall be applied, first, to the
prepayment of the Term Loans in accordance with Section 2.15(b) and, second, to
reduce permanently the Revolving Commitments.  Any such reduction of the
Revolving Commitments shall be accompanied by prepayment of the Revolving Loans
to the extent, if any, that the Total Revolving Extensions of Credit exceed the
amount of the Total Revolving Commitments as so reduced, provided that if the
aggregate principal amount of Revolving Loans then outstanding is less than the
amount of such excess (because LC Exposure constitutes a portion thereof), the
Borrower shall, to the extent of the balance of such excess, replace outstanding
Letters of Credit and/or deposit an amount in cash in a cash collateral account
established with the Administrative Agent for the benefit of the Lenders on
terms and conditions satisfactory to the Administrative Agent.  The application
of any prepayment pursuant to Section 2.9 shall be made, first, to ABR Loans
and, second, to Eurodollar Loans.  Each prepayment of the Loans under Section
2.9 (except in the case of Revolving Loans that are ABR Loans) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid and breakage payments to the extent required by Section 2.18.
 
    Section 2.10 Conversion and Continuation Options.
 
    (a)  The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.
 

 
31
 
 



    (b) Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph such Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
 
    Section 2.11 Limitations on Eurodollar Tranches.  Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurodollar Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than eight Eurodollar Tranches
shall be outstanding at any one time.
 
    Section 2.12 Interest Rates and Payment Dates.
 
    (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
 
    (b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
 
    (c)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.12 plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non payment
until such amount is paid in full (as well after as before judgment).
 
    (d) Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section 2.12
shall be payable from time to time on demand.
 
    Section 2.13 Computation of Interest and Fees.
 
    (a) Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
 

 
32
 
 



    (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.
 
    Section 2.14 Inability to Determine Interest Rate.  If prior to the first
day of any Interest Period:
 
    (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
    (b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter.  If such notice is given (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans
under to Eurodollar Loans.
 
    Section 2.15 Pro Rata Treatment and Payments.
 
    (a) Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.
 
    (b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders.  The amount of each principal prepayment of the Term Loans shall
be applied to reduce the then remaining principal amount of the Term Loans pro
rata.  Amounts prepaid on account of the Term Loans may not be reborrowed.
 
    (c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
 
    (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to
each relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 

 
33
 
 



    (e) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.
 
    (f) Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.
 
    (g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.15(e), Section 2.15(f), Section 3.5, Section 3.6, Section
9.7 or Section 10.5, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent or the Issuing Lender to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Sections, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
    (h) Notwithstanding the foregoing or anything to the contrary contained
herein, (i) if any Defaulting Lender shall have failed to fund all or any
portion of any Revolving Loan (each such Revolving Loan, an “Affected Loan”),
each prepayment of Revolving Loans by the Borrower under Section 2.8 shall be
applied first to such Affected Loan and the principal amount and interest with
respect to such payment shall be distributed (x) to each Revolving Lender that
is not a Defaulting Lender (each, a “Non-Defaulting Lender”) pro rata based on
the outstanding principal amount of Affected Loans owing to all Non-Defaulting
Lenders, until the principal amount of all Affected Loans has been repaid in
full and (y) to the extent of any remaining amount of such prepayment, to each
Revolving Lender pro rata in accordance with such Revolving Lender’s Revolving
Percentage, and (ii) each payment made by the Borrower on account of the
interest on any Affected Loans shall be distributed to each Non-Defaulting
Lender pro rata based on the outstanding principal amount of Affected Loans
owing to all Non-Defaulting Lenders.
 

 
34
 
 



    Section 2.16 Requirements of Law.
 
    (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
    (i) shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Other Connection Taxes on gross or net income, profits or receipts
(including value-added or similar Taxes)) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
 
    (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
 
    (iii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient, by an amount that such Lender or such other Recipient
deems to be material, of making, converting into, continuing or maintaining
Eurodollar Loans (or in the case of (i) any Loan) or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender or
such other Recipient, within ten (10) Business Days after its written demand
therefor, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable.  If any Lender or such other
Recipient becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
 
    (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.
 
    (c) A certificate setting forth in reasonable detail the calculation of any
additional amounts payable pursuant to this Section submitted by any Lender to
the Borrower (with a copy to the Administrative Agent) shall be conclusive in
the absence of manifest error.  Notwithstanding anything to the contrary in this
Section, the Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect.  The obligations of the
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 

 
35
 
 



    Section 2.17 Taxes.
 
    (a) Withholding of Taxes; Gross-Up.  Each payment by or on behalf of any
Loan Party under this Agreement or any other Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any
Requirement of Law.  If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable Requirement of Law.  If such Taxes are Indemnified Taxes, then the
amount payable by such Loan Party shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.
 
    (b) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
    (c) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
    (d) Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with this Agreement or any other Loan Document (including amounts
paid or payable under this Section 2.17(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.17(d) shall be paid within 10
days after the Recipient delivers to the Borrower a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Recipient.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.  Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.
 
    (e) Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with this Agreement or any
other Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.17(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
 

 
36
 
 



    (f) Status of Lenders.
 
    (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement or
any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by any Requirement of Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding.  In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by any Requirement of Law or reasonably requested by the Borrower or
the Administrative Agent as will enable the Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 2.17(f)(ii) and (iii) below) shall not be required if in the Lender's
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.  Upon the reasonable request of
such Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f).  If any
form or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
 
    (ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed originals of whichever of the
following is applicable:
 
       (A) in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
 
       (B) in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the "interest"
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;
 
       (C) in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender's
conduct of a trade or business in the United States, IRS Form W-8ECI;
 
       (D) in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both
(1) IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit J
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;
 

 
37
 
 



       (E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
 
       (F) any other form prescribed by any Requirement of Law as a basis for
claiming exemption from, or a reduction of, U.S. Federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the amount of Tax (if any) required by
any Requirement of Law to be withheld.
 
    (iii) If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.  For
purposes of this Section 2.17(f)(iii), FATCA shall include any regulations or
official interpretations thereof.
 
    (g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made (including additional amounts paid) under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid to such
indemnified party pursuant to the previous sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) to the extent
that such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
    (h) Survival.  Each party's obligations under this Section 2.17 shall
survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations under this Agreement.
 

 
38
 
 



    Section 2.18 Indemnity.  The Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto.  Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
    Section 2.19 Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or Section
2.17(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.16 or Section 2.17(a).
 
    Section 2.20 Mitigation Obligations; Replacement of Lenders.
 
    (a) If any Lender requests compensation under Section 2.16, or if any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17(a), then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or Section 2.17(a), as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 

 
39
 
 



    (b) If any Lender (i) requests reimbursement for amounts owing or the
payment of additional amounts pursuant to Section 2.16 or Section 2.17(a), (ii)
does not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement or any other Loan Document that
requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders (with the percentage in
such definition being deemed to be 80% for this purpose) has been obtained) or
(iii) becomes a Defaulting Lender, then the Borrower may, at its sole expense
(including payment of the processing and recordation fee specified in Section
10.6(b)(ii)(B)) and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.6), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) if a Revolving Commitment is being
assigned, the Borrower shall have received the prior written consent of the
Administrative Agent and the Issuing Lender, (y) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including the payment of any breakage
fee pursuant to Section 2.18), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (z) in the case of any such assignment resulting
from a claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.17(a), such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
    Section 2.21 Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
    (a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.6;
 
    (b) the Commitment and Revolving Extensions of Credit of such Defaulting
Lender shall not be included in determining whether all Lenders, the Majority
Facility Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant toSection 10.1); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of all Lenders or each Lender affected
thereby;
 
    (c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
 
   all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Extensions of Credit plus such Defaulting Lender’s LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments;
 
   if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
3.10 for so long as such LC Exposure is outstanding;
 

 
40
 
 



    (iii)if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section
3.3(a) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;
 
    (iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.6 and Section 3.3(a) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
 
    (v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under Section 3.3(a) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Lender until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
    (d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).
 
    If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Lender to defease any risk to it in respect of such Lender
hereunder.
 
    In the event that the Administrative Agent, the Borrower and the Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage. Once the conditions in the immediately preceding sentence have been
satisfied, as determined by the Administrative Agent, such Lender shall no
longer be deemed a Defaulting Lender.
 

 
41
 
 



    Section 2.22 Increase in Revolving Commitments.
 
    (a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right from time to time, but only from and after the date that the
Borrower has fully complied with its obligations under Section 6.10, to cause an
increase in the Revolving Commitments of the Revolving Lenders (a “Revolving
Commitment Increase”) by adding to this Agreement one or more additional
financial institutions that are not already Revolving Lenders hereunder and that
are satisfactory to the Administrative Agent and the Issuing Lender (each, a
“New Revolving Lender”) or by allowing one or more existing Revolving Lenders to
increase their respective Revolving Commitments; provided that (i) both before
and immediately after giving effect to such Revolving Commitment Increase, no
Default or Event of Default shall have occurred and be continuing as of the
effective date of such Revolving Commitment Increase (such date, the “Revolving
Commitment Increase Date”), (ii) no such Revolving Commitment Increase shall be
in an amount less than $10,000,000 (unless the Total Revolving Commitments then
in effect is greater than $190,000,000), (iii) after giving effect to such
Revolving Commitment Increase, the Total Revolving Commitments shall not exceed
$200,000,000 and (iv) no Revolving Lender’s Revolving Commitment shall be
increased without such Revolving Lender’s prior written consent (which consent
may be given or withheld in such Revolving Lender’s sole and absolute
discretion).
 
    (b) The Borrower shall provide the Administrative Agent with written notice
(a “Notice of Revolving Commitment Increase”) of its intention to increase the
Revolving Commitments pursuant to this Section 2.22.  Each such Notice of
Revolving Commitment Increase shall specify (i) the proposed Revolving
Commitment Increase Date, which date shall be no earlier than five (5) Business
Days after receipt by the Administrative Agent of such Notice of Revolving
Commitment Increase, (ii) the amount of the requested Revolving Commitment
Increase, (iii) as applicable, the identity of each New Revolving Lender and
Revolving Lender that has agreed in writing to increase its Revolving Commitment
hereunder, and (iv) the amount of the respective Revolving Commitments of the
then existing Revolving Lenders and the New Revolving Lenders from and after the
Revolving Commitment Increase Date.
 
    (c) On any Revolving Commitment Increase Date, the Revolving Lenders shall
purchase and assume (without recourse or warranty) from the Revolving Lenders
(i) Revolving Loans, to the extent that there are any Revolving Loans then
outstanding, and (ii) undivided participation interests in any outstanding LC
Exposure, in each case, to the extent necessary to ensure that after giving
effect to the Revolving Commitment Increase, each Revolving Lender has
outstanding Revolving Loans and participation interests in outstanding LC
Exposure equal to its Revolving Percentage of the Revolving Commitments.  Each
Revolving Lender shall make any payment required to be made by it pursuant to
the preceding sentence via wire transfer to the Administrative Agent on the
Revolving Commitment Increase Date.  Each existing Revolving Lender (i) shall be
automatically deemed to have assigned any outstanding Revolving Loans on the
Revolving Commitment Increase Date and (ii) agrees to take any further steps
reasonably requested by the Administrative Agent, in each case to the extent
deemed necessary by the Administrative Agent to effectuate the provisions of the
preceding sentences.  If, on such Revolving Commitment Increase Date, any
Revolving Loans that are Eurodollar Loans have been funded, then the Borrower
shall be obligated to pay any breakage fees or costs that are payable pursuant
to Section 2.18 in connection with the reallocation of such outstanding
Revolving Loans to effectuate the provisions of this Section 2.22(c).
 

 
42
 
 



    (d) Each Revolving Commitment Increase shall become effective on its
Revolving Commitment Increase Date and upon such effectiveness: (i) the
Administrative Agent shall record in the register each then New Revolving
Lender’s information as provided in the applicable Notice of Commitment Increase
and pursuant to an Administrative Questionnaire that shall be executed and
delivered by each New Revolving Lender to the Administrative Agent on or before
such Revolving Commitment Increase Date, (ii) Schedule 1.1A shall be amended and
restated to set forth all Revolving Lenders (including any New Revolving
Lenders) that will be Revolving Lenders hereunder after giving effect to such
Revolving Commitment Increase (which amended and restated Schedule 1.1A shall be
set forth in Annex I to the applicable Notice of Revolving Commitment Increase)
and the Administrative Agent shall distribute to each Revolving Lender
(including each New Revolving Lender) a copy of such amended and restated
Schedule 1.1A, and (iii) each New Revolving Lender identified on the Notice of
Revolving Commitment Increase for such Revolving Commitment Increase shall be a
“Lender” and a “Revolving Lender” for all purposes under this Agreement.
 
    (e) As a condition precedent to any Revolving Commitment Increase, the
Borrower shall deliver to the Administrative Agent (i) a certificate of a
Responsible Officer dated as of the Revolving Commitment Increase Date
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such Revolving Commitment Increase and certifying that, before and
after giving effect to such Revolving Commitment Increase, (A) the
representations and warranties contained in this Agreement and the other Loan
Documents made by it and the other Loan Parties are true and correct in all
material respects on and as of the Revolving Commitment Increase Date, except to
the extent that such representations and warranties specifically refer to an
earlier date and (B) no Default or Event of Default exists or will exist as of
the Revolving Commitment Increase Date, and (ii) any legal opinions,
certificates and/or other documents reasonably requested by the Administrative
Agent in connection with the Revolving Commitment Increase.
 
    Section 2.23 Notes.  The Borrower's obligation to pay the principal of and
interest on all the Loans made to it by each Lender shall, if requested by a
Lender, be evidenced, (a) if Term Loans, by a Note in substantially the form of
Exhibit A, duly executed and delivered by the Borrower, with blanks
appropriately completed in conformity herewith, and (b) if Revolving Loans, by a
Note in substantially the form of Exhibit B, duly executed and delivered by the
Borrower, with blanks appropriately completed in conformity herewith.  The date,
amount, Type, interest rate and, if applicable, Interest Period of each Loan
made by each Lender, and all payments made on account of the principal thereof,
shall be recorded by such Lender on its books for its Note, and, prior to any
transfer, may be endorsed by such Lender on a schedule attached to such Note or
any continuation thereof or on any separate record maintained by such
Lender.  Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.
 

 
43
 
 



ARTICLE 3
LETTERS OF CREDIT
 
    Section 3.1 Letters of Credit.
 
    (a) General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Dollar denominated Letters of Credit for
its own account or the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Lender, at any
time and from time to time during the Revolving Commitment Period.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.  The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit if such issuance would conflict with, or
cause the Issuing Lender or any Lender purchasing a participation therein to
exceed any limits imposed by, any applicable Requirement of Law.
 
    Section 3.2 Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and the Administrative Agent (not less than three (3) Business
Days in advance of the requested date of issuance, amendment, renewal or
extension) a notice:
 
    (a) requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;
 
    (b) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);
 
    (c) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 3.4));
 
    (d) specifying the amount of such Letter of Credit; and
 
    (e) specifying the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.
 
    Each notice shall constitute a representation that after giving effect to
the requested issuance, amendment, renewal or extension, as applicable, (i) the
LC Exposure shall not exceed the LC Commitment and (ii) the Total Revolving
Extensions of Credit shall not exceed the Total Revolving Commitments.
 
    If requested by the Issuing Lender, the Borrower also shall submit a letter
of credit application on the Issuing Lender’s standard form in connection with
any request for a Letter of Credit.
 
    Section 3.3 Fees and Other Charges.
 
    (a) The Borrower will pay a fee on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date.  In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.25% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date.
 

 
44
 
 



    (b) In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
    Section 3.4 Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
 
    Section 3.5 Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders, the Issuing
Lender hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Lender, a participation in such Letter of Credit equal
to such Revolving Lender’s Revolving Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Revolving Lender’s Revolving Percentage of each LC
Disbursement made by the Issuing Lender and not reimbursed by the Borrower on
the date due as provided in Section 3.6, or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 3.5 in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or an Event of Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
 
    Section 3.6 Reimbursement.  If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 P.M., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 Noon, New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 P.M., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 12:00
Noon, New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000, the Borrower shall, subject
to the conditions to borrowing set forth herein, be deemed to have requested,
and the Borrower does hereby request under such circumstances, that such payment
be financed with an ABR Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Loan.  If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Revolving Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Revolving Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.5 with respect to
Revolving Loans made by such Revolving Lender (and Section 2.5 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
3.6, the Administrative Agent shall distribute such payment to the Issuing
Lender or, to the extent that Lenders have made payments pursuant to this
Section 3.6 to reimburse the Issuing Lender, then to such Revolving Lenders and
the Issuing Lender as their interests may appear.  Any payment made by a
Revolving Lender pursuant to this Section 3.6 to reimburse the Issuing Lender
for any LC Disbursement (other than the funding of ABR Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
 

 
45
 
 



    Section 3.7 Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 3.6 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Lender under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 3.7 constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Lender, nor any of their
related parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Lender (as finally determined by a court of competent
jurisdiction), the Issuing Lender shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
    Section 3.8 Disbursement Procedures.  The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Lender shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Lender and the Revolving Lenders with respect to any such
LC Disbursement.
 
    Section 3.9 Interim Interest.  If the Issuing Lender shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Lender
for such LC Disbursement (either with its own funds or a borrowing under Section
3.6), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans.  Interest accrued pursuant to this Section 3.9 shall be
for the account of the Issuing Lender, except that interest accrued on and after
the date of payment by any Revolving Lender pursuant to Section 3.6 to reimburse
the Issuing Lender shall be for the account of such Revolving Lender to the
extent of such payment.
 

 
46
 
 



    Section 3.10 Cash Collateralization.  If (a) any Event of Default shall
occur and be continuing, on the Business Day that the Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph or (b) the Borrower is required to cash
collateralize pursuant to Section 2.21 as a result of a Defaulting Lender or
pursuant to Section 2.9(d), the Borrower shall deposit on terms and in accounts
satisfactory to the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Revolving Lenders, an amount in cash equal to
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in
Section 8.1(f).  Funds so deposited shall be applied by the Administrative Agent
to reimburse the Issuing Lender for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of outstanding Reimbursement Obligations or, if the maturity of the Loans has
been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations of the Borrower under this Agreement.  If the Borrower
is required to provide an amount of cash collateral under this Section 3.10 as a
result of the occurrence of an Event of Default, pursuant to Section 2.21 as a
result of a Defaulting Lender or pursuant to Section 2.9(d), such amount plus
any accrued interest or realized profits with respect to such amounts (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived or the
events giving rise to such cash collateralization under Section 2.21 or Section
2.9(d) have been satisfied or resolved.
 
    Section 3.11 Additional Issuing Lenders.  The Borrower may, at any time and
from time to time, designate one or more additional Revolving Lenders to act as
an Issuing Lender under the terms of this Agreement, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), the
Issuing Lender and such Revolving Lender(s).  Any Revolving Lender designated as
an Issuing Lender pursuant to this Section shall have all the rights and
obligations of the Issuing Lender under the Loan Documents with respect to
Letters of Credit issued or to be issued by it, and all references in the Loan
Documents to the term “Issuing Lender” shall, with respect to such Letters of
Credit, be deemed to refer to such Revolving Lender in its capacity as the
Issuing Lender, as the context shall require.  Furthermore, at any time in which
there is more than one Issuing Lender hereunder, each reference to the term “the
Issuing Lender” (or any other such phrasing nominally referring to the Issuing
Lender as a single Person) wherever it appears in the Loan Documents shall be
deemed to be a reference to all Issuing Lenders hereunder, collectively, at such
time.  The Administrative Agent shall notify the Revolving Lenders of any such
additional Issuing Lender.  If at any time there is more than one Issuing Lender
hereunder, the Borrower may, in its discretion, select which Issuing Lender is
to issue any particular Letter of Credit.
 
    Section 3.12 Resignation or Removal of the Issuing Lender.  The Issuing
Lender may resign as Issuing Lender hereunder at any time upon at least 30 days’
prior notice to the Revolving Lenders, the Administrative Agent and the
Borrower.  The Issuing Lender may be replaced at any time by written agreement
among Borrower, each Agent, the replaced Issuing Lender and the successor
Issuing Lender.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Issuing Lender.  At the time any such resignation of
the Issuing Lender shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the retiring Issuing Lender pursuant to Section
3.3.  From and after the effective date of any such resignation or replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the Issuing Lender under this Agreement with respect to Letters of Credit to be
issued by it thereafter and (ii) references herein to the term “Issuing Lender”
shall be deemed to refer to such successor or to any previous Issuing Lender, or
to such successor and all previous Issuing Lenders, as the context shall
require.  After the resignation or replacement of an Issuing Lender, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit.
 

 
47
 
 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
    To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:
 
    Section 4.1 Financial Condition.
 
    (a) The unaudited pro forma consolidated balance sheet of the Borrower and
its consolidated Restricted Subsidiaries as at June 30, 2010 (including the
notes thereto, if any) (the “Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (i) the Loans to be made on the
Closing Date and the use of proceeds thereof and (iii) the payment of estimated
fees and expenses in connection with the foregoing.  The Pro Forma Balance Sheet
has been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and presents fairly, in all material respects, on
a pro forma basis the estimated financial position of Borrower and its
consolidated Restricted Subsidiaries as at June 30, 2010, assuming that the
events specified in the preceding sentence had actually occurred at such date.
 
    (b) The audited consolidated balance sheets of the Borrower and its
consolidated Restricted Subsidiaries as at December 31, 2007, December 31, 2008
and December 31, 2009, and the related consolidated statements of income and of
cash flows for the fiscal years ended on such dates, reported on by and
accompanied by a report from PricewaterhouseCoopers LLP, present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
Restricted Subsidiaries as at such dates, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended.  The unaudited consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at June 30, 2010, and the related unaudited
consolidated statements of income and cash flows for the six-month period ended
on such date, present fairly, in all material respects, the consolidated
financial condition of the Borrower and its Restricted Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the six-month period then ended (subject to normal year end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  As of the Closing
Date, no Group Member has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any material long term leases or
unusual forward or long term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph (or in the notes thereto) or, in the case of
material long term leases, as described in Schedule 4.1.  During the period from
June, 30, 2010 to and including the date hereof there has been no Disposition by
any Group Member of any material part of its business or property.
 
    Section 4.2 No Change.  Since June 30, 2010, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
    Section 4.3 Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) (i) has the power and authority, and (ii)
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, except in each case
referred to in clause (b)(ii), (c) and (d), to the extent that the failure to do
so could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 

 
48
 
 



    Section 4.4 Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (a) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (b) the filings
referred to in Section 4.20.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
    Section 4.5 No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents).  No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Restricted Subsidiaries could reasonably be expected to
have a Material Adverse Effect.
 
    Section 4.6 Litigation.  Except as set forth in Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge the Borrower, threatened in writing by
or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.
 
    Section 4.7 No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.
 
    Section 4.8 Ownership of Property; Liens.  Each Group Member has title in
fee simple to, a valid easement estate in, or a valid leasehold interest in, as
the case may be, all its real property, and good title to, or a valid leasehold
interest in, all its other property, other than minor defects in title that,
individually or in the aggregate, could not reasonably be expected to cause a
Material Adverse Effect, subject in each case only to Customary Permitted Liens.
 
    Section 4.9 Intellectual Property.  Each Group Member owns, or is licensed
to use, all material Intellectual Property necessary for the conduct of its
business as currently conducted.  No material claim has been asserted and is
pending by any Person challenging or questioning the use of any such material
Intellectual Property or the validity or effectiveness of any such material
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim that could reasonably be expected to have a Material Adverse
Effect.  The use of such material Intellectual Property by each Group Member
does not infringe in any material respect on the rights of any Person in any
material respect.
 

 
49
 
 



    Section 4.10 Taxes.  Each Group Member has filed or caused to be filed all
Federal, state income or franchise and other material Tax returns that are
required to be filed by it (or any extension has been obtained for the filing
thereof) and has paid all Taxes shown to be due and payable by it on said
returns or on any assessments of Tax made against it or any of its property and
all other Taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than (a)  any Taxes the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member, or (b) to the extent that the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect); no material Tax Lien has been filed, and, to the
knowledge of the Borrower, no material claim is being asserted, with respect to
any such Tax, fee or other charge.
 
    Section 4.11 Federal Regulations.  No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1, as applicable, referred to in Regulation U.
 
    Section 4.12 Labor Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.
 
    Section 4.13 ERISA.
 
    (a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Group Member and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event has
occurred or is reasonably expected to occur; and (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any Group Member or any ERISA Affiliate or to which
any Group Member or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards No.
106.  The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than a
material amount the fair market value of the assets of such Pension Plan
allocable to such accrued benefits, and the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 158) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than a material amount the fair market value of the
assets of all such underfunded Pension Plans.
 

 
50
 
 



    (b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
(based on those assumptions used to fund such Foreign Plan) with respect to all
current and former participants do not exceed the assets of such Foreign Plan;
(iii) each Foreign Plan that is required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and (iv) each such Foreign Benefit Arrangement and Foreign Plan is in compliance
(A) with all material provisions of applicable law and all material applicable
regulations and published interpretations thereunder with respect to such
Foreign Benefit Arrangement or Foreign Plan and (B) with the terms of such plan
or arrangement.
 
    Section 4.14 Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
    Section 4.15 Subsidiaries.  Except as disclosed to the Administrative Agent
by the Borrower in writing from time to time after the Closing Date, (a)
Schedule 4.15 sets forth the name and jurisdiction of organization of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by the Borrower and each Subsidiary; (b)
Schedule 4.15 identifies each Subsidiary as either a Restricted Subsidiary or an
Unrestricted Subsidiary and identifies each Immaterial Subsidiary, and (b) there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Subsidiary of the Borrower, except as created by the Loan
Documents.  Each Subsidiary of the Borrower is a Wholly Owned Subsidiary of the
Borrower.
 
    Section 4.16 Use of Proceeds.  The proceeds of the Term Loans shall be used
to prepay a portion of the outstanding loans under the Existing Credit Agreement
and to pay fees and expenses related to the Facilities.  The proceeds of the
Revolving Loans, and the Letters of Credit, shall be used for working capital
and general corporate purposes (including to fund Capital Expenditures,
Restricted Payments permitted by Section 7.6(d) and (e) and Permitted
Acquisitions) (and on the Closing Date up to $55,000,000 of the proceeds of the
Revolving Loans made on the Closing Date may be used to prepay a portion of the
outstanding loans under the Existing Credit Agreement) and to pay fees and
expenses related to the Facilities. In no event shall the proceeds of any Loan
or other Credit Extension be used to pay any claims, losses or liabilities
arising out of, relating to, or in connection with, any litigation, settlement,
arbitration or proceeding described as item 2 in Schedule 4.6.
 
    Section 4.17 Licenses, etc.  Each Group Member has obtained and holds in
full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.
 
    Section 4.18 Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
    (a) each Group Member is in compliance with all, and has not violated any,
applicable Environmental Laws, and reasonably believes that it will continue to
comply with all requirements of Environmental Laws currently applicable to it
and any other requirements under Environmental Laws currently in effect which
need not be complied with until a date hereafter;
 

 
51
 
 



    (b) each Group Member holds all Environmental Permits (each of which is in
full force and effect) required for its operations as currently conducted, and
for any property owned, leased, or otherwise operated by it and complies with
all and has not violated any such Environmental Permits, and reasonably believes
that:  each of its Environmental Permits will not be revoked or adversely
modified and will be timely renewed in the ordinary course of business; and that
any applications by or for it that are currently pending for any additional
Environmental Permits will be timely obtained in the ordinary course of
business;
 
    (c) except as set forth in Schedule 4.18, Materials of Environmental Concern
are not present at, on, in or under and are not emanating from any real property
currently or formerly owned, leased or operated by any Group Member (the
“Properties”) or at any other location (including, without limitation, any
location to which Materials of Environmental Concern have been sent for re-use
or recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to liability of any Group Member, (ii) interfere with
the Borrower’s continued operations, or (iii) impair the value of the
Collateral;
 
    (d) except as set forth in Schedule 4.18, no claim, action, litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of any Group Member, threatened, under
any Environmental Law or regarding any Materials of Environmental Concern (i) to
which any Group Member is or would reasonably expected to be named as a party,
or (ii) to the knowledge of any Group Member, the pendency or outcome of which
could otherwise adversely affect any Group Member in a manner that is
significantly different than the effect on others in the same business as such
Group Member;
 
    (e) except as set forth in Schedule 4.18, there are no consent decrees or
other decrees, consent orders, administrative orders or other orders, settlement
agreements, or other similar orders or agreements outstanding under or regarding
any Environmental Law or regarding any Materials of Environmental Concern (i) to
which any Group Member is a party, or (ii) to the knowledge of any Group Member,
which could otherwise affect any Group Member in a manner that is significantly
different than the effect on others in the same business as such Group Member;
and
 
    (f) except as set forth in Schedule 4.18, no Group Member has assumed or
retained, by contract or by operation of law, any liability under any
Environmental Laws or regarding any Materials of Environmental Concern.
 
    Section 4.19 Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or written statement furnished by or on behalf of any Loan Party to
the Administrative Agent or the Lenders, or any of them, for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were or are made, not misleading as of the date such information is
dated or certified; provided that this sentence shall not apply to projections
and pro forma financial information.  The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.  There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 

 
52
 
 



    Section 4.20 Security Documents.
 
    (a) The Guarantee and Collateral Agreement is effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof.  In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement, when stock certificates representing such Pledged
Stock are delivered to the Administrative Agent (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 3 to the Guarantee and
Collateral Agreement in appropriate form are filed in the offices specified
therein and other actions to be taken as specified therein are taken, the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other Person (except, in the case
of Collateral other than Pledged Stock, Liens permitted by Section 7.3).
 
    (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 4.20 (or, in the case of any Mortgage executed and delivered after the
Closing Date in accordance with the provisions of Section 6.9 or Section 6.10),
when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Section 6.9 or Section 6.10), each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties constituting real property and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person (other
than Customary Permitted Liens).
 
    (c) The Designated Closing Properties and the Remaining Closing Properties
constitute substantially all fee-owned real properties owned by, all material
leased real properties leased by, and all material easements and rights-of-way
owned by, the Group Members as of the Closing Date.
 
    Section 4.21 Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
 
    Section 4.22 Insurance.  All insurance maintained by Group Members is in
full force and effect, all premiums have been duly paid (or arrangements for
payment therefor have been made), no Group Member has received notice of
violation or cancellation thereof, the properties covered thereby, and the use,
occupancy and operation thereof, comply in all material respects with all
Insurance Requirements, and there exists no material default under any Insurance
Requirement.  Each Group Member has insurance in such amounts and covering such
risks and liabilities as are customary for companies of a similar size engaged
in similar businesses in similar locations.
 
    Section 4.23 Flood Insurance Related Matters.  Except as set forth on
Schedule 4.23 as it may be supplemented from time to time, no Mortgage encumbers
improved real property that contains Buildings or Manufactured (Mobile) Homes
(as those terms are defined in applicable Flood Insurance Laws) (such real
property listed on Schedule 4.23, as it may be supplemented from time to time,
being referred to as the “Improved Mortgaged Property”).  The Loan Parties have
obtained flood insurance in accordance with Section 6.5, with respect to each
Improved Mortgaged Property that is located in a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency).
 

 
53
 
 



    Section 4.24 Borrower Partnership Agreement.  The Borrower Partnership
Agreement previously delivered by the Borrower to the Administrative Agent is
true, accurate and complete and has not been amended or modified in any manner,
other than pursuant to amendments or modifications permitted pursuant to Section
7.20 and previously delivered to the Administrative Agent.
 
    Section 4.25 Anti-Terrorism Laws.
 
    (a) No Loan Party, none of its Subsidiaries and, to the knowledge of the
Borrower, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Loan Party, such Subsidiary or Affiliate (i) has
violated or is in violation of Anti-Terrorism Laws or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.
 
    (b) No Loan Party, none of its Subsidiaries and, to the knowledge of the
Borrower, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Loan Party, such Subsidiary or such Affiliate is
acting or benefiting in any capacity in connection with the Loans is an
Embargoed Person.
 
    (c) No Loan Party, none of its Subsidiaries and, to the knowledge of the
Borrower, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Loan Party, such Subsidiary or such Affiliate acting
or benefiting in any capacity in connection with the Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
 
ARTICLE 5
CONDITIONS PRECEDENT
 
    Section 5.1 Conditions to Initial Extension of Credit.  The agreement of
each Lender and the Issuing Lender to make the initial extension of credit
requested to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
 
    (a) Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Borrower and each Person listed on
Schedule 1.1A, (ii) if requested by any Lender, a duly executed Note in favor of
such Lender, (iii) the Guarantee and Collateral Agreement, executed and
delivered by the Borrower and each Subsidiary Guarantor and (iv) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party.
 
    (b) Equity Offering; Repayment of Existing Credit Agreement.  The following
transactions shall have been consummated, in each case on terms and conditions
reasonably satisfactory to the Administrative Agent:
 

 
54
 
 



    (i) The Borrower shall have received at least (A) $140,000,000 from the
proceeds of the issuance by the Borrower of its Series A Preferred Units (as
defined in the Borrower Partnership Agreement) and (B) $50,000,000 from the
proceeds from the issuance by the Borrower of the Convertible Debentures;
 
    (ii) The Administrative Agent shall have received a “pay-off” letter in form
and substance reasonably satisfactory to the Administrative Agent with respect
to the Existing Credit Agreement evidencing that all commitments to make any
extension of credit under the Existing Credit Agreement shall have been
terminated and all amounts thereunder shall have been paid in full; with all
liens and surety obligations in favor of the administrative agent and the
lenders thereunder being unconditionally released, and (ii)  the Administrative
Agent shall have received from any Person holding any Lien securing any such
debt, such UCC termination statements, mortgage releases, releases of
assignments of leases and rents, releases of security interests in Intellectual
Property and other instruments, in each case in proper form for recording, as
the Administrative Agent shall have reasonably requested to release and
terminate of record the Liens securing the debt evidenced by the Existing Credit
Agreement.
 
    (c) Pro Forma Balance Sheet; Financial Statements.  The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Borrower and its consolidated Restricted Subsidiaries for the
fiscal year ended December 31, 2009 and (iii) unaudited interim consolidated
financial statements of the Borrower and its consolidated Restricted
Subsidiaries for the fiscal quarters ended after the date of the latest
applicable financial statements delivered pursuant to clause (ii) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Borrower and its consolidated Restricted Subsidiaries, as reflected in the
financial statements.
 
    (d) Projections.  The Lenders shall have received satisfactory projections
through 2015.
 
    (e) Approvals.  All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.
 
    (f) Lien Searches.  The Administrative Agent shall have received the results
of a recent Lien search with respect to each Loan Party, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.
 
    (g) Environmental Audit.  The Administrative Agent shall have received an
environmental audit with respect to the real properties of the Borrower and its
Subsidiaries specified by the Administrative Agent.
 

 
55
 
 



    (h) Fees.  The Lenders, the Arranger and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented, on or before the Closing Date, including (i) the reasonable fees
and expenses of Vinson & Elkins LLP, counsel to the Administrative Agent, and
each local counsel, and (ii) one or more deposits to be held by Vinson & Elkins
LLP and/or one or more local counsels and applied toward payment of costs and
expenses for recordation of the Mortgages and other filings, as provided
pursuant to Section 10.5.  All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.  If
the deposit referred to above exceeds the amount of actual costs and expenses,
the excess shall be returned to the Borrower; and if such deposit is less than
actual costs and expenses, the deficit shall be paid by the Borrower pursuant to
Section 10.5.
 
    (i) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates; Material Documents.  The Administrative Agent shall have
received (i) a certificate of each Loan Party and the General Partner, dated the
Closing Date, substantially in the form of Exhibit E, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party, (ii) a good standing
certificate for each Loan Party and the General Partner from its jurisdiction of
organization and (iii) a copy, certified by a Responsible Officer as true and
complete (in each case, together with all amendments thereto, if any), of the
Borrower Partnership Agreement and the Convertible Debentures.
 
    (j) Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:
 
    (i) the legal opinion of Baker Botts L.L.P., counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit H; and
 
    (ii) the legal opinion of local counsel in each of Colorado, Kansas,
Missouri, Montana, Nebraska, Nevada, New Jersey, Oklahoma, Tennessee, Utah,
Virginia, and Washington and of such other special and local counsel as may be
required by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent.
 
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
    (k) Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement (other than a
certificate required to be delivered after the Closing Date pursuant to Section
6.10), together with an undated stock power for each such certificate executed
in blank by a duly authorized officer of the pledgor thereof and (ii) each
promissory note (if any) pledged and required to be delivered to the
Administrative Agent pursuant to the Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.
 
    (l) Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall be in proper
form for filing, registration or recordation.
 

 
56
 
 



    (m) Mortgages, etc.  (i)  The Administrative Agent shall have received a
Mortgage with respect to each Designated Closing Property, executed and
delivered by a duly authorized officer of each party thereto.
 
    (ii) If reasonably requested by the Administrative Agent, the Administrative
Agent shall have received, and the title insurance company issuing the policy
referred to in clause (iii) below (the “Title Insurance Company”) shall have
received, maps or plats of an as-built survey of the sites of the Designated
Closing Properties certified to the Administrative Agent and the Title Insurance
Company in a manner satisfactory to them, dated a date satisfactory to the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company.
 
    (iii) If reasonably requested by the Administrative Agent, the
Administrative Agent shall have received in respect of each Designated Closing
Property (it being understood that no such request shall be made with respect to
pipeline easements and rights-of-way and other similar matters that are not
customarily insured) a mortgagee’s title insurance policy (or policies) or
marked up unconditional binder for such insurance, in each case, in such
amounts, and in form and substance reasonably satisfactory to the Administrative
Agent.  The Administrative Agent shall have received evidence satisfactory to it
that all premiums in respect of each such policy, all charges for mortgage
recording tax, and all related expenses, if any, have been paid or arrangements
therefor have been made.
 
    (iv) The Administrative Agent shall have received, a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each parcel of Improved Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Loan Party relating thereto).
 
    (v) The Administrative Agent shall have received (A) a policy of flood
insurance that (1) covers each parcel of Improved Mortgaged Property that is
located in a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency) (it being
understood that such policy may cover such properties on a collective basis) and
(2) is written in an amount not less than the outstanding principal amount of
the indebtedness secured by such Mortgage that is reasonably allocable to such
real property or the maximum limit of coverage made available with respect to
the particular type of property under the National Flood Insurance Act of 1968,
whichever is less and (B) confirmation that the Borrower has received the notice
required pursuant to Section 208(e)(3) of Regulation H of the Board.
 
    (vi) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Designated Closing Properties.
 
    (vii) The Mortgage encumbering each item of Designated Closing Property
shall have been duly recorded or filed (or arrangements for the recordation or
filing thereof acceptable to the Administrative Agent shall have been made) in
the offices specified on Schedule 4.20 in accordance with applicable
Requirements of Law, together with such financing statements and any other
instruments necessary to grant a mortgage or deed of trust Lien and security
interest upon each Designated Closing Property constituting real property under
applicable Requirements of Law, and the Borrower shall have provided (or shall
have made arrangements to provide, acceptable to the Administrative Agent) to
the Administrative Agent evidence reasonably acceptable to the Administrative
Agent of payment by the Borrower of all charges incurred in connection with the
recordation of the Mortgages, including recording or filing and recording fees,
documentary stamp taxes, mortgage taxes, intangibles taxes, reasonable
attorneys’ fees, title insurance company coordination fees, and all other fees,
charges, costs and expenses reasonably required for the recording of the
Mortgages and such financing statements and other ancillary instruments,
including, without limitation, the execution and delivery by the Borrower and/or
any applicable Group Member of  customary affidavits, certificates, and other
information for the payment of any of the above charges.
 

 
57
 
 



    (n) Available Revolving Commitments.  The Administrative Agent shall be
satisfied that after the making of the initial Loans hereunder, the application
of the proceeds thereof and after giving effect to the transactions contemplated
hereby, the aggregate Available Revolving Commitments will not be less than
$20,000,000 and the Borrower shall have a positive working capital position
(after all transaction fees are paid).
 
    (o) Patriot Act Information.  The Administrative Agent and the Lenders shall
have received, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA PATRIOT Act.
 
    (p) Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate from the Borrower’s chief financial officer.
 
    (q) Insurance.  The Administrative Agent shall have received a certificate
of insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 4.22.
 
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Lender to issue Letters of Credit under this Agreement shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.1) at or prior to 3:00 p.m., New York City time, on
October 29, 2010 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
 
    Section 5.2 Conditions to Each Extension of Credit.  The obligation of each
Lender to make a Loan on the occasion of any borrowing (including its initial
extension of credit), and of the Issuing Lender to issue, amend, renew or extend
any Letter of Credit (including its initial extension of credit), is subject to
the satisfaction of the following conditions precedent:
 
    (a) Notice.  The Administrative Agent shall have received a Borrowing
Request as required by Section 2.5 (or such notice shall have been deemed given
in accordance with Section 2.2 in the case of the request for Term Loans or
Section 3.6 in respect of a borrowing of Loans to finance the payment of LC
Disbursements) if Loans are being requested or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Lender and
the Administrative Agent shall have received an LC Request as required by
Section 3.2.
 
    (b) Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (unless such representations and warranties are stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
 

 
58
 
 



    (c) No Default.  At the time of and immediately after giving effect to such
borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
 
    (d) No Legal Bar.  No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any Loans to be made
by it.  No injunction or other restraining order shall have been issued, shall
be pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder.  It is understood and agreed that if any Lender
is restrained by any occurrence or matter set forth in this clause (d), no other
unaffected Lender shall be relieved from its obligation to make Loans and other
extensions of credit hereunder, subject to satisfaction of the other conditions
hereunder.
 
    (e) USA PATRIOT Act.  With respect to Letters of Credit issued for the
account of a Restricted Subsidiary only, the Lenders and the Administrative
Agent shall have timely received the information required under Section 10.16.
 
Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by the Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrower and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 5.2(b)-5.2(e) have been satisfied.  Borrower
shall provide such information (including calculations in reasonable detail of
the covenants in Section 7.1) as the Administrative Agent may reasonably request
to confirm that the conditions in Sections 5.2(b)-5.2(e) have been satisfied.
 
ARTICLE 6
AFFIRMATIVE COVENANTS
 
    The Borrower hereby covenants and agree that, so long as any Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall and shall cause each of its Restricted Subsidiaries to:
 
    Section 6.1 Financial Statements.  Furnish to the Administrative Agent and
each Lender:
 
    (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Restricted Subsidiaries as at the end
of such year and the related audited consolidated statements of income and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing;
 
    (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Restricted Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year end audit adjustments); and
 

 
59
 
 



    (c) If, at any time, any of the consolidated Subsidiaries of the Borrower
are Unrestricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 6.1(a) or Section 6.1(b), a certificate of the chief
financial officer of the Borrower setting forth consolidating spreadsheets that
show all consolidated Unrestricted Subsidiaries and the eliminating entries, in
such form as would be presentable to the auditors of the Borrower.
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
Documents required to be delivered pursuant to Section 6.1(a), Section 6.1(b) or
Section 6.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (1) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at www.bkep.com; or (2) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
 
    Section 6.2 Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender (or, in the case of clause (g), to the relevant Lender):
 
    (a) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or Section 6.1(b), a Compliance Certificate from a Responsible
Officer (i) stating that such Responsible Officer has obtained no knowledge of
any Default or Event of Default that has occurred that is continuing except as
specified in such certificate, (ii) containing all information and calculations
necessary for determining compliance by the Borrower with the covenants set
forth in Section 7.1 as of the last day of the fiscal quarter or fiscal year of
the Borrower, as the case may be, and (iii) to the extent not previously
disclosed to the Administrative Agent, containing (A) a description of any
change in the jurisdiction of organization of any Loan Party, (B) a list of any
Intellectual Property acquired by any Loan Party and (C) a description of any
Person that has become a Group Member, in each case since the date of the most
recent report delivered pursuant to this clause (a) (or, in the case of the
first such report so delivered, since the Closing Date);
 
    (b) as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based upon good faith
estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount;
 

 
60
 
 



    (c) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or Section 6.1(b),  a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter;
 
    (d) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;
 
    (e) promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided, that if
the relevant Group Member or ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, such Group Member or
the ERISA Affiliate shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices promptly after receipt thereof;
 
    (f) concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a report or reports of one or more reputable insurance
brokers or consultants with respect to the insurance required by Section 6.5, in
form and substance reasonably satisfactory to the Administrative Agent; and
 
    (g) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
 
    Section 6.3 Payment of Obligations.  Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except (a) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member, or (b) to the extent that the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
    Section 6.4 Maintenance of Existence; Compliance; Properties.
 
    (a)  (i)  Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect;
 
    (b) Comply with all Contractual Obligations and Requirements of Law except
to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 

 
61
 
 



    (c) Do or cause to be done all things necessary to maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting real property) and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; pay and perform its obligations under all leases, except where the
failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; and at all times maintain,
preserve and protect all property material to the conduct of such business and
keep such property in good repair, working order and condition (other than wear
and tear occurring in the ordinary course of business) and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times;
provided that nothing in this Section 6.4(c) shall prevent sales of property,
consolidations or mergers by or involving any Group Member in accordance with
Section 7.4 or Section 7.5.
 
    Section 6.5 Insurance.
 
    (a) Generally.  Keep its insurable property adequately insured at all times
by financially sound and reputable insurers; maintain such other insurance, to
such extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Group Members against such casualties and contingencies and
of such types and in such amounts with such deductibles as is customary in the
case of similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis, (ii) commercial general
liability against claims for bodily injury, death or property damage covering
any and all insurable claims, (iii) explosion insurance in respect of any
boilers, machinery or similar apparatus constituting Collateral, (iv) business
interruption insurance and (v) worker’s compensation insurance and such other
insurance as may be required by any Requirement of Law.
 
    (b) Requirements of Insurance.  All such insurance shall (i) to the extent
available under Insurance Requirements, provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance), as applicable and (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause; provided that,
notwithstanding any such loss payee or mortgagee designation, so long as no
Default or Event of Default exists, any payment under such Insurance may be made
solely to the applicable Group Member for application as required and permitted
by Section 2.9(b).
 
    (c) Notice to Agents.  Notify the Administrative Agent immediately whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 6.5 is taken out by any
Group Member; and promptly deliver to the Administrative Agent a duplicate
original copy of such policy or policies.
 

 
62
 
 



    (d) Flood Insurance.  With respect to each parcel of Improved Mortgaged
Property located in a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in an amount not less than the outstanding principal
amount of the Obligations that are reasonably allocable to such Improved
Mortgaged Property or the maximum limit of coverage made available with respect
to the particular type of property under the National Flood Insurance Act of
1968, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time, it being understood that such flood insurance may be obtained from private
insurance companies and issued on a collective basis to cover all of such
Improved Mortgaged Property located in a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency).
 
    (e) Broker’s Report.  Deliver to the Administrative Agent and the Lenders a
report or reports of one or more reputable insurance brokers or consultants with
respect to such insurance and such supplemental reports with respect thereto as
the Administrative Agent may from time to time reasonably request.
 
    (f) Mortgaged Properties.  No Loan Party that is an owner of Mortgaged
Property shall take any action that is reasonably likely to be the basis for
termination, revocation or denial of any insurance coverage required to be
maintained under such Loan Party’s respective Mortgage or that could be the
basis for a defense to any claim under any Insurance Policy, and each Loan Party
shall otherwise comply in all material respects with all Insurance Requirements;
provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this Section
6.5 or (ii) cause the Insurance Policy containing any such Insurance Requirement
to be replaced by a new policy complying with the provisions of this Section
6.5.
 
    Section 6.6 Inspection of Property; Books and Records; Discussions.  (a)
Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP shall be made of all financial transactions in relation
to its business and activities and (b) permit representatives of the
Administrative Agent or any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants; provided, the Borrower shall not be
obligated to reimburse the costs or expenses incurred by the Administrative
Agent or any Lender in complying with the Borrower’s obligations pursuant to
this Section unless a Default or an Event of Default has occurred and is
continuing.
 
    Section 6.7 Notices.  Promptly (and, in any event, within three Business
Days after a Responsible Officer of the Borrower obtains knowledge thereof) give
notice to the Administrative Agent and each Lender of:
 
    (a) the occurrence of any Default or Event of Default;
 
    (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
 

 
63
 
 



    (c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
 
    (d) an ERISA Event that is reasonably expected to result in a liability to
any Group Member in excess of $1,000,000;
 
    (e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect;
 
    (f) the occurrence of a Recovery Event; and
 
    (g) the incurrence of any material Lien (other than Liens permitted by
Section 7.3) on, or claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially detract from the value of
the Collateral.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
    Section 6.8 Environmental Laws.
 
    (a) (i) Comply with all applicable Environmental Laws, and take commercially
reasonable efforts to ensure that all tenants and subtenants, if any, comply
with all applicable Environmental Laws, and (ii) generate, use, treat, store,
release, transport, dispose of, and otherwise manage all Materials of
Environmental Concern in a manner that would not reasonably be expected to
result in a liability to any Group Member or to adversely affect any real
property owned or operated by any of them, and take reasonable efforts to
prevent any other Person from generating, using, treating, storing, releasing,
transporting, disposing of, or otherwise managing Materials of Environmental
Concern in a manner that could reasonably be expected to result in a liability
to, or adversely affect any real property owned or operated by, any Group
Member; it being understood that this paragraph (a) shall be deemed not breached
by a noncompliance with any of the foregoing (i) or (ii) provided that, upon
learning of such noncompliance or any condition that results from such
noncompliance, any affected Group Member promptly develops and diligently
implements a response to such noncompliance and any such condition that is
consistent with principles of commercially reasonable prudent environmental
management and all applicable Environmental Laws, and provided further that such
response and condition, in the aggregate with any other such responses and
conditions, could not reasonably be expected to have a Material Adverse Effect.
 
    (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under applicable
Environmental Laws and promptly comply in all material respects with all orders
and directives of all Governmental Authorities regarding Environmental Laws or
Materials of Environmental Concern.
 

 
64
 
 



    Section 6.9 Additional Collateral, etc.
 
    (a) With respect to any property acquired after the Closing Date by any
Group Member of the type that would have constituted Collateral on the Closing
Date (other than (x) any property described in paragraph (b), (c) or (d) below,
(y) any property subject to a Lien expressly permitted by Section 7.3(c), (d) or
(e) and (z) property acquired by any Excluded Foreign Subsidiary) as to which
the Administrative Agent, for the benefit of the Secured Parties, does not have
a perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions required by the Security
Documents to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property (in the
case of Collateral other than Pledged Stock, subject only to Liens permitted by
Section 7.3), including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.
 
    (b) With respect to any fee-owned real property, easement property, or
leased real property acquired after the Closing Date by any Group Member (other
than (x) any fee-owned real property, easement property, or leased real property
(including terminal and storage facilities) having a value (together with
improvements thereof) of less than $500,000 (provided that the aggregate value
of all such properties shall not exceed $10,000,000 at any time), (y) any such
interest in real property subject to a Lien expressly permitted by Section
7.3(c), (d) or (e) and (z) interests in real property acquired by any Excluded
Foreign Subsidiary), promptly (i) execute and deliver a first priority (subject
only to Customary Permitted Liens) Mortgage, in favor of the Administrative
Agent, for the benefit of the Secured Parties, covering such interest in real
property, (ii) if reasonably requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such interest in
real property in an amount equal to the purchase price of such interest in real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
    (c) With respect to any new Restricted Subsidiary (other than an Immaterial
Subsidiary or an Excluded Foreign Subsidiary) created or acquired after the
Closing Date by any Group Member (which, for the purposes of this paragraph (c),
shall include, for the avoidance of doubt, any existing Restricted Subsidiary
that ceases to be an Immaterial Subsidiary or an Excluded Foreign Subsidiary),
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Restricted Subsidiary that is owned by any Group Member, (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, (iii) cause such new
Restricted Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Restricted Subsidiary (in the case of
Collateral other than Pledged Stock, subject only to Liens permitted by Section
7.3), including the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement
or by law or as may be requested by the Administrative Agent and (C) to deliver
to the Administrative Agent a certificate of such Restricted Subsidiary,
substantially in the form of Exhibit E, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
 

 
65
 
 



    (d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is an Excluded Foreign Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Restricted
Subsidiary that is owned by any such Group Member (provided that in no event
shall more than 65% of the total outstanding voting Capital Stock of any such
new Restricted Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing such pledged Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, and take such other action as
may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
    (e) Promptly, upon the reasonable request of the Administrative Agent, the
Administrative Agent or any Lender, at Borrower’s expense, execute, acknowledge
and deliver, or cause the execution, acknowledgment and delivery of, and
thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except as permitted by Section 7.3 in the case of
Collateral other than Pledged Stock, or use commercially reasonable efforts to
obtain any consents or waivers as may be necessary or appropriate in connection
therewith.  Use commercially reasonable efforts to deliver or cause to be
delivered to the Administrative Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent shall reasonably deem necessary to perfect or maintain the
Liens on the Collateral pursuant to the Security Documents.  Upon the exercise
by the Administrative Agent of any power, right, privilege or remedy pursuant to
any Loan Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority execute and deliver
all applications, certifications, instruments and other documents and papers
that the Administrative Agent may require.  If the Administrative Agent or the
Required Lenders determine that they are required by a Requirement of Law to
have appraisals prepared in respect of the real property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable Requirements of Law.
 
    Section 6.10 Post Closing Matters.  Execute and deliver the documents and
complete the tasks set forth on Schedule 6.10, in each case within the time
limits specified on such schedule.
 
    Section 6.11 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.
 
    (a) Unless designated as an Unrestricted Subsidiary on Schedule 4.15 as of
the Closing Date or thereafter, assuming compliance with Section 6.11(b), any
Person that becomes a Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary.
 

 
66
 
 



    (b) The Borrower may designate by prior written notice thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) immediately
prior, and after giving effect, to such designation, (A) the representations and
warranties of the Borrower and its Restricted Subsidiaries contained in each of
the Loan Documents are true and correct in all material respects on and as of
such date as if made on and as of the date of such redesignation (or, if stated
to have been made expressly as of an earlier date, were true and correct in all
material respects as of such date), and (B) no Default or Event of Default
exists or would exist (and the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in Section 7.1); and (ii) the Investment
deemed to be made in such Subsidiary pursuant to the next sentence would be
permitted to be made at the time of such designation under Section 7.7(e).  The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment in an Unrestricted Subsidiary in an amount equal to the
fair market value of the Borrower’s direct and indirect ownership interest in
such Subsidiary.   Except as provided in this Section 6.11(b), no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.
 
    (c) The Borrower may designate by prior written notice thereof to the
Administrative Agent any Unrestricted Subsidiary to be a Restricted Subsidiary
if (i) immediately prior, and after giving effect to such designation, (A) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects as of such date), (ii) no Default
or Event of Default exists or would exist (and the Borrower shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.1)
and (ii) the Borrower is in compliance with the requirements of Section 6.9 and
Section 7.19.  Any such designation shall (x) be treated as a cash dividend in
an amount equal to the lesser of the fair market value of the Borrower’s direct
and indirect ownership interest in such Subsidiary or the amount of the
Borrower’s cash investment previously made for purposes of the limitation on
Investments under Section 7.7(e) and (y) constitute the incurrence at the time
of such designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time.
 
    (d) The Borrower will cause the management, business and affairs of each
Group Member to be conducted in such a manner (including, without limitation, by
keeping separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting Properties of the Group Members to be commingled) so that each
Unrestricted Subsidiary that is a corporation will be treated as a corporate
entity separate and distinct from each Group Member.
 
ARTICLE 7
NEGATIVE COVENANTS
 
    The Borrower hereby covenants and agree that, so long as any Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly:
 

 
67
 
 



    Section 7.1 Financial Condition Covenants.
 
    (a) Consolidated Total Leverage Ratio.  Permit the Consolidated Total
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower ending with any fiscal quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:
 
Each Fiscal Quarter Ending on the Following Dates
Consolidated Total
Leverage Ratio
December 31, 2010
5.00 to 1.00
March 31, 2011
5.00 to 1.00
June 30, 2011
5.00 to 1.00
September 30, 2011
4.75 to 1.00
December 31, 2011
4.75 to 1.00
March 31, 2012 and each fiscal quarter thereafter
4.5 to 1.00



    (b) Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:
 
Each Fiscal Quarter Ending on the Following Dates
Consolidated Interest
Coverage Ratio
December 31, 2010
2.50 to 1.00
March 31, 2011
2.50 to 1.00
June 30, 2011
2.50 to 1.00
September 30, 2011 and each fiscal quarter thereafter
3.00 to 1.00



 
; provided, that for the purposes of determining the Consolidated Interest
Coverage Ratio for the fiscal quarters of the Borrower ending December 31, 2010,
March 31, 2011 and June 30, 2011, Consolidated Interest Expense for the relevant
period shall be deemed to equal Consolidated Interest Expense for such fiscal
quarter (and, in the case of the latter two such determinations, each previous
fiscal quarter commencing after September 30, 2010) multiplied by 4, 2 and 4/3,
respectively.
 

 
68
 
 



For the purposes of determining compliance with the covenants contained in
Section 7.1(a) and Section 7.1(b) pursuant to Section 7.2(j) on any day prior to
the delivery of the financial statements pursuant to Section 6.1 for the fiscal
quarter of the Borrower ending on December 31, 2010, (i) (A) the Consolidated
Total Leverage Ratio, (B) Consolidated EBITDA for the purpose of the definition
of “Consolidated Interest Coverage Ratio”, and (C) the Consolidated Interest
Expense for the purpose of the definition of “Consolidated Interest Coverage
Ratio”, each shall be computed as at the last day of the period of four (4)
consecutive fiscal quarters of the Borrower ending with the most recently
completed fiscal quarter of the Borrower for which financial statements have
been delivered to the Lenders pursuant to Section 4.1(b) or Section 6.1(b), as
the case may be; and (ii) the Consolidated Total Leverage Ratio shall not exceed
5.00 to 1.00 and the Consolidated Interest Coverage Ratio shall not be less than
2.50 to 1.00.
 
Concurrently with the incurrence of any Indebtedness pursuant to Section
7.2(j) on any day prior to the delivery of the financial statements pursuant to
Section 6.1 for the fiscal quarter of the Borrower ending on December 31, 2010,
the Borrower shall deliver to the Administrative Agent a certificate from a
Responsible Officer certifying that the calculation of the financial covenants
contained in Section 7.1(a) and Section 7.1(b) on a Pro Forma Basis as required
by Section 7.2(j) was made in good faith, and if requested by the Administrative
Agent, the Borrower shall provide reasonably detailed information demonstrating
the factual support for such calculation.
 
    Section 7.2 Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
 
    (a) Indebtedness of any Loan Party pursuant to any Loan Document;
 
    (b) Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(b) and any refinancings, refundings, renewals or extensions thereof
(without increasing (except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing), or shortening the average weighted life or the maturity
of, the principal amount thereof);
 
    (c) intercompany Indebtedness between the Borrower and any Restricted
Subsidiary or between Restricted Subsidiaries to the extent permitted by Section
7.7(d); provided that such Indebtedness is not held, assigned, transferred,
negotiated or pledged to any Person other than the Borrower or a Subsidiary
Guarantor (or the Administrative Agent pursuant to the Security Documents);
 
    (d) Guarantee Obligations by any Loan Party in respect of Indebtedness
otherwise permitted hereunder of any Loan Party;
 
    (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(d) in an aggregate principal amount
not to exceed $20,000,000 at any one time outstanding;
 
    (f) Indebtedness of a Restricted Subsidiary issued and outstanding on or
prior to the date on which such Restricted Subsidiary was acquired by any Group
Member, and not incurred in contemplation thereof, in a transaction constituting
a Permitted Acquisition (“Acquired Debt”); provided that, both before and after
giving effect to such Permitted Acquisition, the aggregate principal amount of
Indebtedness outstanding under this Section 7.2(f) shall not exceed an amount
equal to ten percent (10%) of Consolidated Net Tangible Assets;
 

 
69
 
 



    (g) Indebtedness in connection with the endorsement of negotiable
instruments, Specified Cash Management Agreements and other similar obligations
in respect of netting services, overdraft protection and similar arrangements,
in each case in the ordinary course of business and discharged within two (2)
days of the incurrence thereof;
 
    (h) until December 31, 2011, Indebtedness under the Convertible Debentures,
the principal amount of which does not exceed $50,000,000 in the aggregate;
 
    (i) Indebtedness in respect of insurance premium financing for insurance
being acquired by the Borrower or any Restricted Subsidiary under customary
terms and conditions;
 
    (j) unsecured Indebtedness for borrowed money of, or in respect of a private
placement or public sale of notes by the Borrower and/or a Subsidiary Guarantor,
and any unsecured guarantees thereof by the Subsidiary Guarantors; provided,
however, that (i) such Indebtedness shall not have the benefit of any letter of
credit or other credit support (other than such unsecured guarantees from the
Subsidiary Guarantors), (ii) such Indebtedness shall have no portion of its
principal amount scheduled to be due and payable prior to the first anniversary
of the Maturity Date, (iii) such Indebtedness shall have the benefit of no
financial maintenance covenants that are more restrictive than, or that conflict
with, those contained herein and (iv) no covenant benefiting such Indebtedness
shall restrict the Borrower or any of its Restricted Subsidiaries from incurring
the maximum amount of Indebtedness of any type hereunder that they would be
permitted to incur on the date hereof, assuming that the Borrower had exercised
its rights under Section 2.22 to the greatest extent possible; provided that
both before and after giving effect to the incurrence of such Indebtedness and
the application of any of the proceeds thereof on the issuance date no Default
or Event of Default exists or would exist and, on a Pro Forma Basis, the
Borrower shall be in compliance with the covenants contained in Section
7.1(a) and Section 7.1(b); and
 
    (k) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 7.2; provided that, both before and after giving effect to the
incurrence of any such Indebtedness, the aggregate principal amount outstanding
under this Section 7.2(k) shall not to exceed an amount equal to ten percent
(10%) of Consolidated Net Tangible Assets.
 
    Section 7.3 Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except:
 
    (a) Liens created pursuant to the Security Documents;
 
    (b) Customary Permitted Liens;
 
    (c) Liens in existence on the date hereof listed on Schedule 7.3(c),
securing Indebtedness permitted by Section 7.2(b), provided that no such Lien is
spread to cover any additional property (other than proceeds and accessions and
additions to the original property) after the Closing Date and that the amount
of Indebtedness secured thereby is not increased (other than as permitted by
Section 7.2(b));
 
    (d) Liens securing Indebtedness of the Borrower or any other Restricted
Subsidiary incurred pursuant to Section 7.2(e) to finance the acquisition or
leasing of fixed or capital assets, provided that (i) such Liens shall be
created substantially simultaneously with the acquisition of such fixed or
capital assets and (ii) such Liens do not at any time encumber any property
other than the property (and proceeds and accessions and additions to such
property) financed by such Indebtedness;
 

 
70
 
 



    (e) Liens securing Acquired Debt permitted pursuant to Section 7.2(f),
provided, that any such Lien does not extend to any property other than the
property of the newly acquired Restricted Subsidiary (and proceeds and
accessions and additions to such property) that is subject to a Lien securing
such Indebtedness as of the closing of the Permitted Acquisition of such
Restricted Subsidiary;
 
    (f) Liens securing insurance premium financing under customary terms and
conditions in respect of insurance policies having a term not to exceed one
year, provided that no such Lien may extend to or cover any property other than
the insurance being acquired with such financing, the proceeds thereof and any
unearned or refunded insurance premiums related thereto; and
 
    (g) Liens on property not constituting the Collateral and not otherwise
permitted by this Section so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets
subject thereto exceeds (as to the Borrower and all Restricted Subsidiaries)
$10,000,000 at any one time.
 
    Section 7.4 Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
    (a) any Wholly Owned Restricted Subsidiary may be merged or consolidated
with or into (i) the Borrower (provided that the Borrower shall be the
continuing or surviving Person) or (ii) another Wholly Owned Restricted
Subsidiary (provided that if a Subsidiary Guarantor is a party, a Subsidiary
Guarantor shall be the continuing or surviving Person);
 
    (b) any Restricted Subsidiary of the Borrower may Dispose of any or all of
its assets (i) to the Borrower or any Wholly Owned Restricted Subsidiary (upon
voluntary liquidation or otherwise) (provided that if the transferor in such a
transaction is a Subsidiary Guarantor, then the transferee must be a Loan Party)
or (ii) pursuant to a Disposition permitted by Section 7.5; and
 
    (c) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation.
 
    Section 7.5 Disposition of Property.  Dispose of any of its property,
whether now owned or hereafter acquired, or, in the case of any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:
 
    (a) the Disposition of obsolete or worn out property, or property that is no
longer used or useful in the conduct of the business of the Borrower or any
Restricted Subsidiary, in the ordinary course of business;
 
    (b) the sale of inventory in the ordinary course of business;
 
    (c) leases, subleases, licenses and sublicenses in each case in the ordinary
course of business and that do not materially interfere with the business of the
Borrower or its Restricted Subsidiaries;
 
    (d) Liens permitted by Section 7.3, Investments permitted by Section 7.7 and
Restricted Payments permitted by Section 7.6;
 

 
71
 
 



    (e) Dispositions of Cash Equivalents in the ordinary course of business.
 
    (f) Dispositions permitted by clause (i) of Section 7.4(b);
 
    (g) the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor;
 
    (h) Dispositions of property (i) resulting from the condemnation thereof or
(ii) that has suffered a casualty (constituting a total loss or constructive
total loss of such property) upon or after receipt of the insurance proceeds of
such casualty;
 
    (i) sales or discounts of overdue accounts receivable in the ordinary course
of business, in connection with the compromise or collection thereof, and not in
connection with any financing transaction; and
 
    (j) Dispositions of property during any period of four consecutive fiscal
quarters of the Borrower (the “Subject Period”) so long as (i) at least 75% of
the purchase price of such property shall be paid in cash, (ii) no Default or
Event of Default shall exist prior to or after giving effect to any such
Disposition, (iii) the sum of (A) aggregate fair market value (at the time of
disposition thereof) of all property disposed of by the Borrower and its
Restricted Subsidiaries in the Subject Period pursuant to this Section 7.5(j)
plus (B) the aggregate fair market value of all property then proposed to be
disposed of in the Subject Period pursuant to this Section 7.5(j) does not
exceed an amount equal to 10% of the Consolidated Net Tangible Assets, (iv) if
the portion of the aggregate annual Consolidated EBITDA derived from all
property disposed of pursuant to this Section 7.5(j) during the Subject Period
(the Consolidated EBITDA for each property determined based on the four fiscal
quarters prior to the Disposition of such property) would exceed an amount equal
to ten percent (10%) of the Consolidated EBITDA, the consent (not to be
unreasonably withheld) of the Required Lenders is obtained in connection with
any such Disposition, (v) if any such property consists of Capital Stock of any
Subsidiary, such Disposition shall be of all of the Capital Stock of such
Subsidiary and (vi) the Administrative Agent shall have received a certificate
from the Borrower demonstrating compliance with the conditions of this Section
7.5(j).
 
    Section 7.6 Restricted Payments.  Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
    (a) the Borrower may make Restricted Payments solely in additional units of
its Capital Stock (other than Disqualified Capital Stock);
 
    (b) Restricted Subsidiaries may make Restricted Payments ratably with
respect to their Capital Stock;
 
    (c) (i) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Capital Stock issued by it with the proceeds received from the
substantially concurrent issue of new Capital Stock (provided that if such new
Capital Stock being issued is preferred Capital Stock, then proceeds of such new
Capital Stock may only be used to purchase, redeem or otherwise acquire Capital
Stock that is preferred Capital Stock of the same series or Capital Stock having
terms less favorable to the Lenders) and (ii) the Borrower may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the Borrower and its Restricted
Subsidiaries in an amount not to exceed $1,000,000 for any period of four (4)
consecutive fiscal quarters of the Borrower;
 

 
72
 
 



    (d) so long as both before and immediately after giving effect thereto, on a
Pro Forma Basis, (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the amount of the Total Available
Revolving Commitments is greater than $10,000,000 and (iii) the Consolidated
Total Leverage Ratio is not and would not be greater than (A) 4.5 to 1.00 for
any fiscal quarter of the Borrower on or prior to the fiscal quarter ending June
30, 2011, (B) 4.25 to 1.00 for each of the fiscal quarters of the Borrower
ending September 30, 2011 and December 31, 2011, or (C) 4.00 to 1.00 for any
fiscal quarter of the Borrower ending on or after March 31, 2012, the Borrower
may declare cash distributions to the holders of its Capital Stock in an amount
not to exceed “Available Cash” (as such term is defined in the Borrower
Partnership Agreement) pursuant to and in accordance with the terms of the
Borrower Partnership Agreement (“Quarterly Distributions”); and
 
    (e) the Borrower may pay Quarterly Distributions within 45 days after the
date of declaration thereof if, at the date of declaration, such payment would
comply with clause (d) of this Section 7.6.
 
    Section 7.7 Investments.  Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:
 
    (a) demand deposits with financial institutions, prepaid expenses and
extensions of trade credit in the ordinary course of business (and any
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss);
 
    (b) investments in Cash Equivalents;
 
    (c) Guarantee Obligations permitted by Section 7.2 and performance
guarantees  incurred in the ordinary course of business by the Borrower or any
of its Restricted Subsidiaries of obligations of any Loan Party;
 
    (d) Investments made by any Group Member in the Borrower or any Person that,
prior to such Investment, is a Subsidiary Guarantor;
 
    (e) so long as (i) no Default or Event of Default exists either before or
after giving effect thereto and (ii) the Borrower is in compliance with Section
7.1 both before and after giving effect thereto on a Pro Forma Basis,
Investments in Unrestricted Subsidiaries, provided that the aggregate amount of
all such Investments at any one time shall not exceed $10,000,000;
 
    (f) Permitted Acquisitions;
 
    (g) Swap Agreements to the extent expressly permitted by Section 7.11;
 
    (h) loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation
expenses), but only as permitted by applicable law, including Section 402 of the
Sarbanes Oxley Act of 2002, in an aggregate amount for all Group Members not to
exceed $100,000 at any one time outstanding and (ii) Restricted Payments
permitted by Section 7.6(c)(ii);
 

 
73
 
 



    (i) the redemption of the Convertible Debentures; provided that the sole
source of proceeds for such redemption is one or more offerings of Capital Stock
by the Borrower on the terms of its Series A Preferred Units (as defined in the
Borrower Partnership Agreement) or on terms no less favorable to the Lenders;
 
    (j) Investments consisting of debt securities as partial consideration for
the Disposition of assets to the extent permitted by Section 7.5; and
 
    (k) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Restricted Subsidiaries if,
both before and after giving effect to any such Investment, the aggregate amount
of Investments outstanding under this Section 7.7(k)  shall not exceed an amount
equal to ten percent (10%) of Consolidated Net Tangible Assets.
 
The amount of any Investment by any Person on any date of determination shall be
the sum of the acquisition price of the gross assets acquired by such Person
(including the amount of any liability assumed in connection with the
acquisition by such Person to the extent such liability would be reflected as a
liability on a balance sheet prepared in accordance with GAAP) plus all
additional capital contributions or purchase price and earnout adjustments
(positive or negative) paid (or credited) in respect thereof, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment minus the amount of all cash returns
of principal or capital thereon, cash dividends thereon and other cash returns
on investment thereon or liabilities expressly assumed by another Person (other
than the Borrower or another Restricted Subsidiary of the Borrower) in
connection with the sale of such Investment.  Whenever the term "outstanding" is
used in this Agreement with reference to an Investment, it shall take into
account the matters referred to in the preceding sentence.
 
    Section 7.8 Optional Payments an Modifications of Certain Debt
Instruments.  (a) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Convertible Debentures; (b) make any optional payments or prepayments on
account of principal (whether by redemption, purchase, retirement, defeasance,
set-off or otherwise) of any Indebtedness permitted by Section 7.2(j) prior to
the date that is 91 days after the Maturity Date, except, provided that no
Default or Event of Default has occurred and is continuing or would result from
such payment, prepayments, redemptions or purchases of up to 35% of the original
principal amount of such Indebtedness with the proceeds of issuances of Capital
Stock; (c) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Indebtedness permitted by Section 7.2(j) if such amendment, supplement or other
modification would not be permitted by the terms of Section 7.2(j) without the
prior written consent of the Required Lenders, or (d) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Borrower’s Series A Preferred Units (as
defined in the Borrower Partnership Agreement) (other than any such amendment,
modification, waiver or other change that would not be adverse to the Lenders).
 
    Section 7.9 Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless such
transaction is (a) otherwise not prohibited by this Agreement, (b) in the
ordinary course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate; provided that the foregoing restriction shall not apply to (i)
Restricted Payments permitted by Section 7.6, (ii) any transactions listed on
Schedule 7.9 or (iii) any transactions approved by the Conflicts Committee.
 

 
74
 
 



    Section 7.10 Sales and Leasebacks.  Enter into any arrangement (other than
the Eagle North Throughput Agreement) with any Person providing for the leasing
by any Group Member of real or personal property that has been or is to be sold
or transferred by such Group Member to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of such Group Member.
 
    Section 7.11 Swap Agreements.  Enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Borrower or
any Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.
 
    Section 7.12 Changes in Fiscal Periods.  Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.
 
    Section 7.13 Negative Pledge Clauses.  Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure the
Obligations, other than:
 
    (a) this Agreement and the other Loan Documents;
 
    (b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby);
 
    (c) any agreements governing Acquired Debt or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition and not in contemplation thereof, which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired, provided that such acquisition is a Permitted Acquisition and, in the
case of Acquired Debt, such Indebtedness is permitted by this Agreement,
provided that the restrictions contained in the agreements governing such
Indebtedness are no more restrictive, taken as a whole, than those contained in
the agreements governing the Acquired Debt being refinanced; and
 
    (d) customary non-assignment provisions in purchase and sale or exchange
agreements or similar operational agreements or in licenses, easements or
leases, in each case entered into in the ordinary course of business and
consistent with past practices, to the extent such provisions restrict the
transfer or assignment thereof.
 
    Section 7.14 Clauses Restricting Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Restricted Subsidiary
of the Borrower, (b) make loans or advances to, or other Investments in, the
Borrower or any other Restricted Subsidiary of the Borrower or (c) transfer any
of its assets to the Borrower or any other Restricted Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of:
 

 
75
 
 



    (i) any restrictions existing under the Loan Documents;
 
    (ii) any restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary;
 
    (iii) any agreement governing Acquired Debt or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition and not in contemplation thereof, which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired, provided that such acquisition is a Permitted Acquisition and, in the
case of Acquired Debt, such Indebtedness is permitted by this Agreement,
provided that the restrictions contained in the agreements governing such
Indebtedness are no more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;
 
    (iv) customary non-assignment provisions in purchase and sale or exchange
agreements or similar operational agreements or in licenses, easements or
leases, in each case entered into in the ordinary course of business and
consistent with past practices, to the extent such provisions restrict the
transfer or assignment thereof;
 
    (v) any agreement relating to secured Indebtedness otherwise permitted by
this Agreement that limits the right of the debtor to Dispose of the property
subject to such Liens;
 
    (vi) provisions with respect to the Disposition of property in joint venture
agreements and other similar agreements entered into in the ordinary course of
business, to the extent that the Investment in such joint venture is permitted
hereby; and
 
    (vii) restrictions on cash or other deposits required by utility, insurance,
surety or bonding companies, in each case, under contracts entered into in the
ordinary course of business.
 
    Section 7.15 Lines of Business.  Enter into any material line of business,
either directly or through any Subsidiary, except for (a) those businesses in
which the Borrower and its Restricted Subsidiaries are engaged on the date of
this Agreement, (b) any Permitted Business and (c) activities and services that
are reasonably related or ancillary to the foregoing.
 
    Section 7.16 Limitation on Leases.  Create, incur, assume or suffer to exist
any obligation for the payment of rent or hire of property of any kind
whatsoever (real or personal but excluding Capital Leases), under leases or
lease agreements which would cause the aggregate amount of all payments made by
the Group Members pursuant to all such leases or lease agreements, including,
without limitation, any residual payments at the end of any lease, as measured
at the time of the incurrence of any such obligation, to exceed five percent
(5%) of the Consolidated Net Tangible Assets in any period of twelve consecutive
calendar months during the life of such leases.
 

 
76
 
 



    Section 7.17 Take-or-Pay Contracts.  Enter into any take-or-pay or other
contract or arrangement for the purchase of goods or services which obligates it
to pay for such goods or services regardless of whether they are delivered or
furnished, other than contracts for pipeline capacity or for services in either
case reasonably anticipated to be utilized in the ordinary course of business.
 
    Section 7.18 Compliance with Anti-Terrorism Laws.
 
    (a) Directly or indirectly, in connection with the Loans, knowingly (i)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Embargoed Person, (ii) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engage in or
conspire to en-gage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
 
    (b) Directly or indirectly, in connection with the Loans, knowingly cause or
permit any of the funds that are used to repay the Loans to be derived from any
unlawful activity with the result that the making of the Loans would be in
violation of any Anti-Terrorism Law.
 
    (c) Knowingly cause or permit (i) an Embargoed Person to have any direct or
indirect interest in or benefit of any nature whatsoever in the Loan Parties or
(ii) any of the funds or properties of the Loan Parties that are used to repay
the Loans to constitute property of, or be beneficially owned directly or
indirectly by, an Embargoed Person.
 
    (d) The Borrower shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming compliance with this Section 7.18.
 
    Section 7.19 Unrestricted Subsidiaries.
 
    (a) Permit any Group Member to, incur, assume, guarantee or be or become
liable for any Indebtedness of any of the Unrestricted Subsidiaries.
 
    (b) Permit any Unrestricted Subsidiary to hold any Capital Stock in, or any
Indebtedness of, any Group Member.
 
    Section 7.20 Amendment of Borrower Partnership Agreement.  Permit any
amendment, modification or change, or consent to any amendment, modification or
change to, (a) the definition of “Available Cash” in the Borrower Partnership
Agreement or (b) any of the other terms of the Borrower Partnership Agreement,
except, in the case of this clause (b), to the extent the same could not
reasonably be expected to be materially adverse to the Lenders (and provided
that the Borrower promptly furnishes to the Administrative Agent a copy of such
amendment, modification, supplement, cancellation, termination or waiver).
 
ARTICLE 8
EVENTS OF DEFAULT
 
    Section 8.1 Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur and be continuing:
 

 
77
 
 



    (a) the Borrower shall fail to pay (i) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; (ii) any
interest on any Loan or Reimbursement Obligation, or any fee payable hereunder
or under any other Loan Document, within three (3) Business Days after any such
interest or fee becomes due; or (iii) any other amount payable hereunder or
under any other Loan Document, within five (5) Business Days after any such
other amount becomes due; or
 
    (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
    (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7, Section 6.9, Section 6.10, Section 6.11 or
Article 7 of this Agreement or Sections 5.5 and 5.6(b) of the Guarantee and
Collateral Agreement; or
 
    (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
    (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $10,000,000; or
 

 
78
 
 



    (f) (i) any Group Member or the General Partner shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member or the General Partner shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member or the General Partner any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member or the General Partner any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member or the General Partner shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; (v) any Group
Member or the General Partner shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) any Group Member shall make a general assignment for the benefit of its
creditors; or
 
    (g) (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Pension Plan, (ii)
the PBGC shall institute proceedings to terminate any Pension Plan(s), (iii) any
Loan Party or any of their respective ERISA Affiliates shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (iv) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (iv) above, such event or condition, together with all
other such events or conditions, if any, could, in the sole judgment of the
Required Lenders, reasonably be expected to result in a Material Adverse Effect;
or
 
    (h) one or more judgments or decrees shall be entered against (or any valid
and binding settlement agreement shall be entered into by) any Group Member
involving in the aggregate a liability (not paid by any Group Member when due in
accordance with the terms thereof or not paid or fully covered by insurance as
to which the relevant insurance company has acknowledged coverage) of
$10,000,000 or more, and (in the case of judgments and decrees) all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or
 
    (i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby,
in each case except as expressly permitted by the terms of the Loan Documents;
or
 
    (j) the guarantee contained in Article 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert, other than the
release of a Subsidiary Guarantor from the Guarantee and Collateral Agreement in
connection with a transaction permitted by the Loan Documents; or
 

 
79
 
 



    (k) any Change of Control shall occur;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower or the
General Partner, automatically the Commitments shall immediately terminate and
the Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of LC Exposure,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of LC
Exposure, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and
payable.  With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
 
    Section 8.2 Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent as follows:
 
    (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith, and all fees payable to the Administrative Agent, and
all amounts for which the Administrative Agent is entitled to indemnification,
in each case pursuant to the provisions of any Loan Document (including, without
limitation, pursuant to Section 10.5), together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;
 
    (b) Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
in each case pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
 

 
80
 
 



    (c) Third, without duplication of amounts applied pursuant to clauses (a)
and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations (other than principal,
Reimbursement Obligations and obligations to cash collateralize Letters of
Credit) and any fees, premiums and scheduled periodic payments due under
Specified Swap Agreements or Specified Cash Management Agreements constituting
Obligations and any interest accrued thereon, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing;
 
    (d) Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Obligations and any premium thereon (including
Reimbursement Obligations and obligations to cash collateralize Letters of
Credit) and any breakage, termination or other payments under Specified Swap
Agreements and Specified Cash Management Agreements constituting Obligations and
any interest accrued thereon; and
 
    (e) Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
 
ARTICLE 9
THE AGENTS
 
    Section 9.1 Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
    Section 9.2 Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in fact selected by it with reasonable care.
 
    Section 9.3 Exculpatory Provisions.  Neither any Agent nor any of their
respective Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
 

 
81
 
 



    Section 9.4 Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 
    Section 9.5 Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
    Section 9.6 Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys in fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys in fact
or affiliates.
 

 
82
 
 



    Section 9.7 Indemnification.  Without limiting the obligations of the
Lenders under Section 10.5, the Lenders agree to indemnify each Agent and each
Related Party of such Person (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
 
    Section 9.8 Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
 
    Section 9.9 Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.1(a) or
Section 8.1(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation (except
that in the case of any Collateral and Liens held by the Administrative Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such Collateral and Liens until such
time as a successor Administrative Agent is appointed), the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9.9 and of Section 10.5 shall continue to inure to its benefit.
 
    Section 9.10 Co-Syndication Agents.  No Co-Syndication Agent shall have any
duties or responsibilities hereunder in its capacity as such.
 

 
83
 
 



ARTICLE 10
MISCELLANEOUS
 
    Section 10.1 Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be waived, amended, supplemented
or modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section
10.1 without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.15, Section 8.2, and Section 10.7 without the written
consent of the Majority Facility Lenders in respect of each Facility adversely
affected thereby; (v) reduce the amount of Net Cash Proceeds or Excess Cash Flow
required to be applied to prepay Loans under this Agreement without the written
consent of the Majority Facility Lenders with respect to each Facility adversely
affected thereby; (vi) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (vii) amend, modify or waive any
provision of Article 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; or (viii) amend, modify or waive any provision of Article 3 without the
written consent of the Issuing Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. Notwithstanding anything to the contrary
herein, any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by each Loan
Party party to the relevant Loan Document and the Administrative Agent (without
the consent of any Lender) solely to cure a defect or error, or to grant a new
Lien for the benefit of the Secured Parties or extend an existing Lien over
additional property. Notwithstanding anything in this Section 10.1 or any other
provision in this Agreement or any other Loan Document to the contrary, the
Loans, LC Exposure and unused Commitments held or deemed held by any Affiliate
Lender shall be excluded for purposes of making a determination of Required
Lenders or Majority Facility Lenders; provided, that the foregoing shall not
apply to the vote of an Affiliate Lender in the case of an amendment, waiver or
other modification requiring the consent of all Lenders or each Lender affected
thereby.
 

 
84
 
 



    Section 10.2 Notices.
 
    (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 10.2(b)), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
    (i) if to the Borrower, to it at Two Warren Place, 6120 South Yale Avenue,
Suite 500, Tulsa, Oklahoma 74136, Attention of Chief Financial Officer,
Facsimile No. (918) 237-4001, with a copy, which shall not constitute notice to
the Borrower, to Baker Botts L.L.P. at 2001 Ross Avenue, Dallas, Texas 75201,
Attention of Doug Rayburn, Facsimile No. (214) 661-4634 ;
 
    (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111
Fannin Street, Floor 10, Houston, Texas 77002-6925, Attention of Nina Guinchard,
Facsimile No.: 713-427-6307; with a copy to Marshall Trenckmann, Facsimile No.:
713-216-8870;
 
    (iii) if to JPMorgan Chase Bank, N.A., as the Issuing Lender, to JPMorgan
Chase Bank, N.A., c/o JPMorgan Treasury Services, 10420 Highland Manor Drive,
4th floor, Tampa, Florida 33610-9128, Attention of Standby Letter of Credit
Dept., Attention of James E Alonzo, Facsimile No.: 813-432-5161; and
 
    (iv) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
    (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
    (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
    Section 10.3 No Waiver; Cumulative Remedies.  No failure on the part of the
Administrative Agent, any other Agent, the Issuing Lender or any Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege, or any abandonment or discontinuance of steps to
enforce such right, power or privilege, under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege under any of the Loan Documents preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges of the
Administrative Agent, any other Agent, the Issuing Lender and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights, remedies, powers and privileges that they would
otherwise have (but in no event shall the Administrative Agent, any other Agent,
the Issuing Lender or any Lender be entitled to recover for the same loss more
than once).  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 10.1, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any other Agent, any Lender or the Issuing Bank may have
had notice or knowledge of such Default or Event of Default at the time.
 

 
85
 
 



    Section 10.4 Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.
 
    Section 10.5 Payment of Expenses and Taxes.
 
    (a) The Borrower shall pay (i) all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and the Arranger in connection
with the syndication of the Facilities, the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto), including the reasonable fees and disbursements of counsel to
the Administrative Agent and the Arranger and filing and recording fees and
expenses, with invoices with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on demand, (ii) all costs,
expenses, assessments and other charges incurred by the Administrative Agent or
any Lender in connection with any filing, registration, recording or perfection
of any security interest contemplated by this Agreement or any Security Document
or any other document referred to therein (other than Taxes, for which the
provisions of Section 2.17(b) shall apply instead), (iii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iv) all out-of-pocket costs and expenses incurred
by the Administrative Agent, the Arranger, the Issuing Lender or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Arranger, the Issuing Lender or any Lender, in
connection with the enforcement or preservation of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided, that the Borrower shall not have any
obligation under this Section 10.5 in connection with any action or claims
brought by one Secured Party solely against another Secured Party.
 

 
86
 
 



    (b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH OTHER AGENT,
THE ARRANGER, THE ISSUING LENDER AND EACH LENDER, AND EACH RELATED PARTY OF ANY
OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES,
CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE (OTHER THAN
TAXES, FOR WHICH THE PROVISIONS OF SECTION 2.17(d) SHALL APPLY), INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (1) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (2) THE FAILURE
OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (3) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (4)
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING,
WITHOUT LIMITATION, (a) ANY REFUSAL BY THE ISSUING LENDER TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH
SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(b) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS
PRESENTED IN CONNECTION THEREWITH, (5) ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
(6) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES OR ANY
OF THEIR RESPECTIVE AFFILIATES BY THE BORROWER AND ITS SUBSIDIARIES OR THEIR
RESPECTIVE AFFILIATES, (7) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY DOCUMENTS, (8) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE AFFILIATES OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF MATERIALS OF ENVIRONMENTAL
CONCERN OR HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (9) THE BREACH
OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR AFFILIATES, (10)
THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR AFFILIATES
OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH,
THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (11) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR AFFILIATES
OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF MATERIALS OF ENVIRONMENTAL
CONCERN OR HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR AFFILIATES,
 

 
87
 
 



(12) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF
ITS SUBSIDIARIES OR ANY OF THEIR AFFILIATES, OR (13) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS RELATED IN ANY
WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR AFFILIATES,  OR
(14) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH
INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES (x) ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (y) RESULT FROM A
CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR
BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY LOAN
DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION OR (z) RESULT FROM CLAIMS SOLELY BETWEEN OR AMONG
INDEMNITEES.
 
    (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any other Agent, the Arranger or the
Issuing Lender under this Section, each Lender severally agrees to pay to the
Administrative Agent, such other Agent, the Arranger or the Issuing Lender, as
the case may be, ratably according to its respective Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such other Agent, the Arranger or the Issuing Lender in
its capacity as such.
 
    (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.
 
    (e) All amounts due under this Section 10.5 shall be payable not later than
ten (10) days after written demand therefor.   The agreements in this Section
10.5 shall survive the termination of this Agreement and the repayment of the
Loans and all other amounts payable hereunder.
 
    Section 10.6 Successors and Assigns; Participations and Assignments.
 
    (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.
 

 
88
 
 



    (b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:
 
       (A) the Borrower (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;
 
       (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an affiliate of a Lender or an Approved Fund;
 
       (C) the Issuing Lender; provided that no consent of the Issuing Lender
shall be required for an assignment of the Term Loans; and
 
       (D) without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective Assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code.
 
    (ii) Assignments shall be subject to the following additional conditions:
 
       (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;
 
       (B) (1) the parties to each assignment (other than any party that is
solely consenting thereto) shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 and (2) the assigning Lender shall have paid in full any amounts owing by
it to the Administrative Agent; and
 
       (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural Person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
 

 
89
 
 



    (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.16, Section 2.17, Section 2.18 and Section 10.5).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
 
    (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Exposure owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent, the Issuing Lender and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.
 
    (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 

 
90
 
 



    (c) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(D) without the prior written consent of the Administrative Agent, no
participation shall be sold to a prospective Participant that bears a
relationship to the Borrower described in Section 108(e)(4) of the Code.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.16, Section 2.17 and Section 2.18 (subject
to the requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.16 and Section 2.17 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.16 or Section 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from an adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof
that occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant's interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 
    (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
 

 
91
 
 



    (e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
 
    (f) Notwithstanding anything in this Section 10.6 or any other provision in
this Agreement or any other Loan Document to the contrary, for the purposes of
this Section 10.6, the terms “Assignee”, “Approved Fund” and “Participant” shall
exclude any Affiliate Lender or any Affiliate thereof.
 
    Section 10.7 Adjustments; Set off.
 
    (a) Except to the extent that this Agreement, any other Loan Document or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
 
    (b) In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
 
    Section 10.8 Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
    Section 10.9 Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 

 
92
 
 



    Section 10.10 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
    Section 10.11 GOVERNING LAW; Jurisdiction; Consent to Service of Process.
 
    (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATED TO THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
    (b) Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
Supreme Court of the State of New York, sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from either thereof, in any action or proceeding arising out of
or relating to this Agreement, the Notes, or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any of the other Agents, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction.
 
    (c) Each party to this Agreement agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower, as the case may be at its address set forth in Section 10.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto.  Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.
 
    Section 10.12 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 

 
93
 
 



    Section 10.13 Acknowledgements.  The Borrower hereby acknowledges that:
 
    (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
    (b) neither the Administrative Agent, the Issuing Lender nor any Lender has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the Issuing Lender and Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
    (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
    Section 10.14 Releases of Guarantees and Liens.
 
    (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take any action requested by the
Borrower having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 10.1 or (ii) under the circumstances described in paragraph (b) below.
 
    (b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than contingent indemnification
obligations and obligations under or in respect of Specified Swap Agreements and
Specified Cash Management Agreements) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(other than Letters of Credit that have been cash collateralized or otherwise
backstopped in a manner satisfactory to the Issuing Lender), the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.
 
    (c) In each case as specified in this Section 10.14, the Administrative
Agent will, at the Borrower’s sole expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the Security Documents
or to release such Subsidiary Guarantor from its obligations under the Guarantee
and Collateral Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 10.14.
 

 
94
 
 



    Section 10.15 Confidentiality.  Each of the Administrative Agent and each
Lender agrees to keep confidential all Information (as defined below); provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such Information (a) to the Administrative Agent, any other
Lender or any affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) if agreed by the Borrower in
its sole discretion, to any other Person.  For purposes of this Section,
“Information” means all information received from the General Partner or any
Loan Party (or on their behalf) relating to the General Partner or any Loan
Party or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to such disclosure; provided that, in the case of
such information received by the Administrative Agent or any Lender after the
Closing Date, such information is clearly identified at the time of delivery as
confidential.
 
    Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the General Partner, the Borrower and its Affiliates and
their related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
 
    All information, including requests for waivers and amendments, furnished by
the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the General Partner, the Borrower and its Affiliates and their related
parties or their respective securities.  Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
 
    Section 10.16 USA PATRIOT Act Notice and Customer Verification.  Each Lender
that is subject to the USA PATRIOT Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the “know your customer” regulations and the requirements of the USA PATRIOT
Act, they are required to obtain, verify and record information that identifies
each Loan Party, which information includes the name, address and tax
identification number (and other identifying information in the event this
information is insufficient to complete verification) that will allow such
Lender or the Administrative Agent, as applicable, to verify the identity of
each Loan Party.  This information must be delivered to the Lenders and the
Administrative Agent no later than five days prior to the Closing Date and
thereafter promptly upon request.  This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.
 

 
95
 
 



    Section 10.17 Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable Requirements of Law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
 
    Section 10.18 Obligations Absolute.  To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Borrower hereunder shall
be absolute and unconditional irrespective of:
 
    (a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
 
    (b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
 
    (c) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
 
    (d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
 
    (e) any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
 
    (f) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Borrower or any of the Loan Parties.
 
    Section 10.19 Limitation of Liability.  The General Partner, as general
partner of the Borrower, shall not be liable for the obligations of the Borrower
under this Agreement, including, without limitation, by reason of any payment
obligation imposed by governing state partnership statutes and any provision of
the applicable limited partnership agreement of the Borrower that requires the
General Partner to restore a capital account deficit.
 


 
[SIGNATURES BEGIN NEXT PAGE]
 

 
96
 
 
 
 
    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 


BLUEKNIGHT ENERGY PARTNERS, L.P.
   
By:
BLUEKNIGHT ENERGY PARTNERS
 
G.P., L.L.C., its general partner,
       
By:
/s/ Alex G. Stallings
Name:
Alex G. Stallings
Title:
Chief Financial Officer and Secretary


 

 


Signature Page to the Credit Agreement
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Issuing Lender and as a Lender
       
By:
/s/ Robert Traband
Name:
Robert Traband
Title:
Managing Director

 
 
 
 
Signature Page to the Credit Agreement

 
 
 
 



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Co-Syndication Agent and as a
Lender
       
By:
/s/ Zali Win
Name:
Zali Win
Title:
Managing Director
       
By:
/s/ Michael Kermarrec
Name:
Michael Kermarrec
Title:
Vice President



 
Signature Page to the Credit Agreement
 
 
 
 
 
 




 
LLOYDS TBS BANK PLC, as Co-Syndication Agent and as a Lender
        By:    /s/ Debra Carlson Name: Debra Carlson Title:    Director,
Corporate Banking USA     
By:
/s/ Daniel Carr
Name:
Daniel Carr
Title:
Vice President, Project Finance

 
 
 

Signature Page to the Credit Agreement
 
 
 
 
 
 

 
SOCIETE GENERALE, as Co-Syndication Agent and as a Lender
       
By:
/s/ Anson Williams
Name:
Anson Williams
Title:
Director

 
 
 

Signature Page to the Credit Agreement
 
 
 
 
 
 



NATIXIS, as a Lender
       
By:
 /s/ Daniel Payer
Name:
Daniel Payer
Title:
Managing Director
       
By:
/s/ Donovan Broussard
Name:
Donovan Broussard
Title:
Managing Director

 
 



Signature Page to the Credit Agreement
 
 
 
 
 
 

 
CITIBANK, N.A., as a Lender
       
By:
/s/ John Miller
Name:
John Miller
Title:
Director

 
 



Signature Page to the Credit Agreement
 
 
 
 
 
 

 
MIZUHO CORPORATE BANK LTD., as a Lender
       
By:
/s/ Leon Mo
Name:
Leon Mo
Title:
Authorized Signatory


 

Signature Page to the Credit Agreement
 
 
 
 
 
 



WELLS FARGO BANK, N.A., as a Lender
       
By:
/s/ Tom K. Martin
Name:
Tom K. Martin
Title:
Director



 


 

Signature Page to the Credit Agreement
 
 
 
 
 
 

 
VITOL REFINING GROUP B.V., as a Lender
       
By:
/s/ J. G. Sterken
Name:
 J. G. Sterken
Title:
 Managing Director

:
 


 
Signature Page to the Credit Agreement
 
 
 
 
 
 

SCHEDULE 1.1A


COMMITMENTS






REVOLVING COMMITMENTS


Lender
Commitment
 Percent
JPMORGAN CHASE BANK, N.A.
$15,000,000.00
20.0000%
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
10,909,090.91
14.5455%
LLOYDS
10,909,090.91
14.5455%
SOCIETE GENERALE
10,909,090.91
14.5455%
NATIXIS
8,181,818.18
10.9091%
CITIBANK, N.A.
6,818,181.82
9.0909%
MIZUHO CORPORATE BANK LTD.
6,818,181.82
9.0909%
WELLS FARGO BANK, N.A.
5,454,545.45
7.2727%
Total:  
$75,000,000.00
100.00%













TERM COMMITMENTS


Lender
Commitment
  Percent
JPMORGAN CHASE BANK, N.A.
$25,000,000.00
12.5000%
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
29,090,909.09
14.5455%
LLOYDS
29,090,909.09
14.5455%
SOCIETE GENERALE
29,090,909.09
14.5455%
NATIXIS
21,818,181.82
10.9091%
CITIBANK, N.A.
18,181,818.18
9.0909%
MIZUHO CORPORATE BANK LTD.
18,181,818.18
9.0909%
WELLS FARGO BANK, N.A.
14,545,454.55
7.2727%
VITOL REFINING GROUP B.V.
15,000,000.00
7.5000%
Total:  
$200,000,000.00
100.00%








Schedule 1.1A to Credit Agreement
 
 
 
 
 

SCHEDULE 1.1B


DESIGNATED CLOSING PROPERTIES






1.  
East Texas (Longview) Pipeline Properties (TX)

 
a.  
Texas

 
i.  
Anderson County

 
ii.  
Camp County

 
iii.  
Cherokee County

 
iv.  
Fort Bend County

 
v.  
Franklin County

 
vi.  
Gregg County

 
vii.  
Harris County

 
viii.  
Rusk County

 
ix.  
Smith County

 
x.  
Titus County

 
xi.  
Upshur County

 
xii.  
Wood County

 
2.  
Mid-Continent Pipeline Properties (TX, OK)

 
a.  
Texas

 
i.  
Andrews County

 
ii.  
Carson County

 
iii.  
Jones County

 
iv.  
Moore County

 
v.  
Potter County

 
vi.  
Taylor County

 



Schedule 1.1B to Credit Agreement
 
 
 
 
 



b.  
Oklahoma

 
i.  
Alfalfa County

 
ii.  
Beaver County

 
iii.  
Carter County

 
iv.  
Cleveland County

 
v.  
Creek County

 
vi.  
Garvin County

 
vii.  
Hughes County

 
viii.  
Kingfisher County

 
ix.  
Lincoln County

 
x.  
McClain County

 
xi.  
Murray County

 
xii.  
Okfuskee County

 
xiii.  
Osage County

 
xiv.  
Pawnee County

 
xv.  
Payne County

 
xvi.  
Pontotoc County

 
xvii.  
Pottawatomie County

 
xviii.  
Seminole County

 
xix.  
Stephens County

 
xx.  
Texas County

 
3.  
Other Crude Assets

 
a.  
Kansas

 
i.  
Butler County

 
ii.  
Clark County

 
iii.  
Ellis County

 



Schedule 1.1B to Credit Agreement
 
 
 
 
 



iv.  
Harper County

 
v.  
Haskell County

 
vi.  
Stafford County

 
vii.  
Trego County

 
4.  
Asphalt Properties (AR, CA, CO, GA, ID, IL, IN, KS, MI, MO, MT, NE, NV, NJ, OH,
OK, PA, TN, TX, UT, VA, WA)

 
a.  
Arkansas

 
i.  
Pulaski County (Little Rock Terminal as Lessor)

 
b.  
California

 
i.  
San Bernadino County (Fontana Terminal as Lessor)

 
c.  
Colorado

 
i.  
Adams County (Denver-C Terminal and Denver-K Terminal)

 
ii.  
Mesa County (Grand Junction Terminal)

 
iii.  
Pueblo County (Pueblo Terminal)

 
d.  
Georgia

 
i.  
Chatham County (Garden City Terminal as Lessor)

 
e.  
Idaho

 
i.  
Ada County (Boise Terminal as Lessor)

 
f.  
Illinois

 
i.  
Cook County (Chicago Marine Terminal as Sublessor)

 
ii.  
Peoria County (Pekin Terminal as Lessor)

 
g.  
Indiana

 
i.  
Kosciusko County (Warsaw Terminal as Lessor)

 
h.  
Kansas

 
i.  
Butler County (El Dorado Terminal as Sublicensor)

 
ii.  
Ford County (Dodge City Terminal as Lessor)

 
iii.  
Harvey County (Halstead Terminal as Lessor)

 



Schedule 1.1B to Credit Agreement
 
 
 
 
 



iv.  
Saline County (Salina Terminal as Lessor)

 
i.  
Michigan

 
i.  
Bay County (Bay City Terminal)

 
j.  
Missouri

 
i.  
City of St. Louis (St. Louis Terminal)

 
ii.  
New Madrid County (New Madrid Terminal as Lessor)

 
iii.  
Pettis County (Sedalia Terminal as Lessor)

 
k.  
Montana

 
i.  
Yellowstone County (Billings Terminal as Lessor)

 
l.  
Nebraska

 
i.  
Hall County (Grand Island Terminal

 
m.  
Nevada

 
i.  
Clark County (Las Vegas Terminal as Lessor)

 
n.  
New Jersey

 
i.  
Camden County (Gloucester Terminal)

 
o.  
Ohio

 
i.  
Franklin County (Columbus Terminal as Lessor)

 
p.  
Oklahoma

 
i.  
Carter County (Ardmore Terminal as Sublessor and Sublicensor)

 
ii.  
Comanche County (Lawton Terminal as Lessor)

 
iii.  
Muskogee County (Muskogee Terminal as Sublessor)

 
iv.  
Rogers County (Catoosa (Koch) Terminal as Sublessor, Catoosa (Port 33) Terminal
and Catoosa (Port of Catoosa-Frontier) Terminal)

 
q.  
Pennsylvania

 
i.  
Berks County (Reading Terminal as Lessor)

 
ii.  
Northumberland County (Northumberland Terminal as Lessor)

 
r.  
Tennessee

 



Schedule 1.1B to Credit Agreement
 
 
 
 
 



i.  
Decatur County (Parsons Terminal as Sublessor)

 
ii.  
Shelby County (Memphis (EM Marathon) Terminal as Lessor and Memphis (PMAC)
Terminal)

 
s.  
Texas

 
i.  
Ellis County (Ennis Terminal as Lessor)

 
ii.  
Tarrant County (Saginaw Terminal)

 
iii.  
Travis County (Austin Terminal as Lessor)

 
iv.  
Lubbock County (Lubbock Terminal as Lessor)

 
t.  
Utah

 
i.  
Davis County (N. Salt Lake City Terminal as Lessor and Woods Cross Terminal as
Lessor)

 
u.  
Virginia

 
i.  
City of Newport News (Newport News Terminal)

 
v.  
Washington

 
i.  
Franklin County (Pasco Terminal as Sublessor)

 
ii.  
Spokane County (Spokane (Hillyard) Terminal as Sublessor and Spokane (Valley)
Terminal as Lessor)

 







Schedule 1.1B to Credit Agreement
 
 
 
 
 

SCHEDULE 1.1C


REMAINING CLOSING PROPERTIES


 


 
None.





Schedule 1.1C to Credit Agreement
 
 
 
 
 

SCHEDULE 4.1


LONG TERM LEASES


1.           The “Throughput Capacity Agreement” referenced in the Borrower’s
Form 8-K filed with the SEC on September 3, 2010.
 
2.           The “Crude Oil Storage Services Agreement” attached as Exhibit
10.52 to the Borrower’s Form 10-K filed with the SEC on March 30, 2010 (as
amended by Exhibit 10.53 to the Borrower’s Form 10-K filed with the SEC on March
30, 2010).
 
3.           The “Crude Oil Storage Services Agreement” attached as Exhibit
10.54 to the Borrower’s Form 10-K filed with the SEC on March 30, 2010.
 
4.           The “Master Agreement” attached as Exhibit 10.1 to the Borrower’s
Form 8-K filed with the SEC on July 30, 2010.
 
5.           Leasing contracts previously disclosed to the Lenders on September
13, 2010 on page 19 of the document titled “Blueknight Lender Presentation”.
 
6.           Ground Lease dated October 1, 2005 between Pepper Tank Company and
K.C. Asphalt, LLC
 
7.           Indenture; Memorandum of Lease dated October 24, 1940 between The
Sanitary District of Chicago and Marine Oil Terminal Company, Gustafson Oil
Company, Koch Materials .Company.
 
8.           Contract for Industry Track #172783 dated May 1, 1985 between BNSF
Railway Company and Kansas Emulsions, Inc.
 
9.           Lease and Agreement for Business/Industrial Park Buildings/Ground
Sites, dated February 1, 1999 between Hall County Airport Authority,
Consolidated Oil & Transportation Company, Inc. and FGI, LLC.
 
10.           Lease Agreement dated March 28, 2006 between Hall County Airport
Authority and SemMaterials, L.P.
 
11.           Lease dated July 29, 1983, between Margaret Bank Bacon, O.G. Bacon
III, Jane Bacon Reddick and Riffe Petroleum Company.
 
12.           Lease dated February 3, 2004 between Bacon Incorporated and Koch
Materials Company.
 
13.           First Amendment to Lease Agreements dated July 1, 1982 between The
City of Tulsa-Rogers County Port Authority, Port City Bulk Terminal, Inc., Enron
Products Marketing Company, Frontier Terminal and Trading Company.
 
14.           Lease Agreement dated November 1, 2001 between The City of
Tulsa-Rogers County Port Authority and Koch Materials Company.
 
15.           Real Estate Lease dated March 15, 2005 between Port Verdigris 33,
Inc. and SemProducts, L.P.
 
16.           Lease Agreement dated December 13, 1993 between Muskogee City -
County Port Authority and Koch Materials Company.
 
17.           Lease Agreement dated October 22, 2003 between Nancy Ivey, Joe T.
Burton, James H. Burton, Sarah Vise, Lori Duke, Kim Parks and Koch Materials
Company.
 
18.           Indefinite Term Lease, No. 525,273 dated July 16, 1992 between
Burlington Northern Railroad Company and Koch Materials Company.
 
19.           Lease Agreement, Lease No. 250,457 dated August 1, 1986 between
Burlington Northern Railroad Company and Koch Materials Company, a Division of
Koch Fuels, Inc.
 



Schedule 4.1 to Credit Agreement
 
 
 
 
 



20.           Office Lease dated as of April 7, 2009, to be effective as of
11:59 PM CDT March 31, 2009, by and between SemGroup Energy Partners, L.L.C. and
SemCrude, L.P. (filed as Exhibit 10.10 to the Borrower’s Form 8-K filed with the
SEC on April 10, 2009).
 
21.           Building Lease dated as of April 7, 2009, to be effective as of
11:59 PM CDT March 31, 2009, by and between SemGroup Energy Partners, L.L.C. and
SemCrude, L.P. (filed as Exhibit 10.11 to the Borrower’s Form 8-K filed with the
SEC on April 10, 2009.
 






 
 





Schedule 4.1 to the Credit Agreement
 
 
 
 
 

SCHEDULE 4.4


CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES


Resolutions of the General Partner’s Conflicts Committee and the board of
directors or other similar authority of the General Partner and each Loan Party,
which have been delivered to the Administrative Agent.









Schedule 4.4 to Credit Agreement
 
 
 
 
 

SCHEDULE 4.6


LITIGATION


1.  
Investigation related to the SEC letter dated July 21, 2008 referenced in the
Borrower’s Form 10-K for the fiscal year ending December 31, 2009 (the “10K”),
as updated by the Borrower’s Form 10-Q for the fiscal quarter ending March 31,
2010 and the Borrower’s Form 10-Q for the fiscal quarter ending June 30, 2010.

2.  
The shareholder litigation described in the 10-K, which cases named therein have
been further consolidated into the case referenced as “In re: SemGroup Energy
Partners, L.P. Securities Litigation, Case No. 08-CV-425-GKF-PJC” in the 10K.

3.  
Litigation filed by Keystone Gas Company as more specifically described in the
10K.

4.  
The July 8, 2009 litigation in respect of the “Phantom Unit Agreement” described
in the Borrower’s Form 10-Q for the fiscal quarter ending March 31, 2010.



 





Schedule 4.6 to Credit Agreement
 
 
 
 
 

SCHEDULE 4.15


SUBSIDIARIES


Subsidiary
Restricted/
Unrestricted
and
Immaterial Subsidiary, as applicable
Owner of the Equity Interests
Ownership Percentage
Description of Interest
BKEP Operating, L.L.C.  (DE)
Restricted Subsidiary
 
 
Borrower
100%
limited liability company membership interest
BKEP Materials, L.L.C. (TX)
Restricted Subsidiary
BKEP Operating, L.L.C.
100%
limited liability company membership interest
BKEP Asphalt, L.L.C. (TX)
Restricted Subsidiary
BKEP Materials, L.L.C.
100%
limited liability company membership interest
BKEP Management, Inc. (DE)
Restricted Subsidiary
BKEP Operating, L.L.C.
100%
1,000 common shares
BKEP Crude, L.L.C. (DE)
Restricted Subsidiary
BKEP Operating, L.L.C.
100%
limited liability company membership interest
BKEP Pipeline, L.L.C. (DE)
Restricted Subsidiary
BKEP Crude, L.L.C.
100%
limited liability company membership interest
BKEP Pipeline, L.P. (TX)
Restricted Subsidiary
BKEP Pipeline, L.L.C.
0.5%
general partner
BKEP Crude, L.L.C.
99.5%
limited partner
BKEP Finance Corporation (DE)
Restricted Subsidiary
Borrower
100%
1,000 common shares
BKEP Field Services, L.L.C. (DE)
 
 
Restricted Subsidiary
BKEP Crude, L.L.C.
100%
limited liability company membership interest
BKEP Sub, L.L.C. (DE)
Restricted Subsidiary/
Immaterial Subsidiary
BKEP Crude, L.L.C.
100%
limited liability company membership interest








Schedule 4.15 to Credit Agreement
 
 
 
 
 

SCHEDULE 4.18


ENVIRONMENTAL MATTERS




 
Allegations of environmental liabilities in respect of certain asphalt assets,
as more specifically referenced in Part II, Item 1A of the Borrower’s Form 10-Q
for the fiscal quarter ending June 30, 2010.



 
 



Schedule 4.18 to Credit Agreement
 
 
 
 
 

SCHEDULE 4.20


MORTGAGE FILING JURISDICTIONS






Grantor:
Filing:
State:
County
BKEP Materials, L.L.C.
Mortgage
Arkansas
Pulaski
BKEP Materials, L.L.C.
Deed of Trust
California
San Bernadino
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Mortgage
Colorado
Adams
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Mortgage
Colorado
Mesa
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Mortgage
Colorado
Pueblo
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Deed to Secure Debt
Georgia
Chatham
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Mortgage
Idaho
Ada
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Mortgage
Illinois
Cook
BKEP Materials, L.L.C.
Mortgage
Illinois
Peoria
BKEP Materials, L.L.C.
Mortgage
Indiana
Kosciusko
BKEP Materials, L.L.C.
Mortgage
Kansas
Butler
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Kansas
Clark
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Kansas
Ellis
BKEP Materials, L.L.C.
Mortgage
Kansas
Ford
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Kansas
Harper
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Mortgage
Kansas
Harvey
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Kansas
Haskell
BKEP Materials, L.L.C.
Mortgage
Kansas
Saline
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Kansas
Stafford
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Kansas
Trego
BKEP Materials, L.L.C.
Mortgage
Michigan
Bay
BKEP Materials, L.L.C.
Deed of Trust
Missouri
City of St. Louis
BKEP Materials, L.L.C.
Deed of Trust
Missouri
New Madrid
BKEP Materials, L.L.C.
Deed of Trust
Missouri
Pettis
BKEP Materials, L.L.C.
Deed of Trust
Montana
Yellowstone
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Deed of Trust
Nebraska
Hall
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Deed of Trust
Nevada
Clark
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Mortgage
New Jersey
Camden
BKEP Materials, L.L.C.
Open End Mortgage
Ohio
Franklin
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Alfalfa
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Beaver
BKEP Materials, L.L.C.
Mortgage
Oklahoma
Carter
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Cleveland
BKEP Materials, L.L.C.
Mortgage
Oklahoma
Comanche
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Creek
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Garvin
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Hughes
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Kingfisher
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Lincoln
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
McClain
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Murray
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Mortgage
Oklahoma
Muskogee
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Okfuskee
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Osage
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Pawnee
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Payne
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Pontotoc
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Pottawatomie
BKEP Materials, L.L.C.
Mortgage
Oklahoma
Rogers
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Seminole
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Stephens
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Mortgage
Oklahoma
Texas
BKEP Materials, L.L.C.
Open End Mortgage
Pennsylvania
Berks
BKEP Materials, L.L.C.
Open End Mortgage
Pennsylvania
Northumberland
BKEP Materials, L.L.C.
Deed of Trust
Tennessee
Decatur
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Deed of Trust
Tennessee
Shelby
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Anderson
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Andrews
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Camp
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Carson
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Cherokee
BKEP Materials, L.L.C.
Deed of Trust
Texas
Ellis
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Fort Bend
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Franklin
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Gregg
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Harris
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Jones
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Deed of Trust
Texas
Lubbock
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Moore
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Potter
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Rusk
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Smith
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Deed of Trust
Texas
Tarrant
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Taylor
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Titus
BKEP Materials, L.L.C.
Deed of Trust
Texas
Travis
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Upshur
BKEP Crude, L.L.C.
BKEP Pipeline, L.L.C.
BKEP Pipeline, L.P.
Deed of Trust
Texas
Wood
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Deed of Trust
Utah
Davis
BKEP Materials, L.L.C.
Credit Line Deed of Trust
Virginia
City of Newport News
BKEP Materials, L.L.C.
Deed of Trust
Washington
Franklin
BKEP Materials, L.L.C.
BKEP Asphalt, L.L.C.
Deed of Trust
Washington
Spokane






Schedule 4.20 to Credit Agreement
 
 
 
 
 

SCHEDULE 4.23


IMPROVED MORTGAGED PROPERTIES


PROPERTY/FACILITY
STATE
COUNTY
     
Little Rock Terminal
AR
Pulaski
Fontana Terminal
CA
San Bernadino
Denver-C Terminal
CO
Adams
Denver-K Terminal
CO
Adams
Grand Junction Terminal
CO
Mesa
Pueblo Terminal
CO
Pueblo
Garden City Terminal
GA
Chatham
Boise Terminal
ID
Ada
Chicago Terminal
IL
Cook
Pekin Terminal
IL
Peoria
Warsaw Terminal
IN
Kosciusko
El Dorado Terminal
KS
Butler
Dodge City Terminal
KS
Ford
Halstead Terminal
KS
Harvey
Salina Terminal
KS
Saline
Bay City Terminal
MI
Bay
St. Louis Terminal
MO
City of St. Louis
New Madrid Terminal
MO
New Madrid
Sedalia Terminal
MO
Pettis
Billings Terminal
MT
Yellowstone
Grand Island Terminal
NE
Hall
Las Vegas Terminal
NV
Clark
Gloucester Terminal
NJ
Camden
Columbus Terminal
OH
Franklin
Ardmore Terminal
OK
Carter
Lawton Terminal
OK
Comanche
Muskogee Terminal
OK
Muskogee
Catoosa (Koch) Terminal
OK
Rogers
Catoosa (Port 33) Terminal
OK
Rogers
Catoosa (Port-of-Catoosa Frontier) Terminal
OK
Rogers
Reading Terminal
PA
Berks
Northumberland Terminal
PA
Northumberland
Parsons Terminal
TN
Decatur
Memphis (EM Marathon) Terminal
TN
Shelby
Memphis Terminal
TN
Shelby
Ennis Terminal
TX
Ellis
Lubbock Terminal
TX
Lubbock
Saginaw Terminal
TX
Tarrant
Austin Terminal
TX
Travis
N. Salt Lake Terminal
UT
Davis
Woods Cross Terminal
UT
Davis
Newport News Terminal
VA
Newport News
Pasco Terminal
WA
Franklin
Spokane (Hillyard) Terminal
WA
Spokane
Spokane Valley Terminal
WA
Spokane
Cushing Terminal
OK
Payne



 


Schedule 4.23 to Credit Agreement
 
 
 
 
 

SCHEDULE 6.10


POST CLOSING TASKS




    Unless otherwise defined below, each capitalized term used in this Schedule
6.10 has the meaning given such term in the Agreement.
 
    (a)           Within sixty (60) days after the Closing Date (or such later
date acceptable to the Administrative Agent in its sole discretion in writing),
the Borrower shall ensure that the following conditions are met:
 
    (i)           If requested by the Administrative Agent and required to
induce the Title Insurance Company to issue the Title Insurance Policies in the
form required by clause (ii) below, the Administrative Agent shall have
received, and the title insurance company issuing the policy referred to in
clause (ii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Improved Mortgaged Property
certified to the Administrative Agent and the Title Insurance Company in a
manner satisfactory to them, dated a date satisfactory to the Administrative
Agent and the Title Insurance Company by an independent professional licensed
land surveyor satisfactory to the Administrative Agent and the Title Insurance
Company.
 
    (ii)           The Administrative Agent shall have received in respect of
each tract or parcel of Improved Mortgaged Property a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance, in each case, in such amounts, and in form and substance, and with
such endorsements, satisfactory to the Administrative Agent, insuring the Lien
of each such Mortgage as a valid first mortgage or deed of trust Lien on such
applicable Improved  Mortgaged Property subject only to Customary Permitted
Liens  (collectively, the “Title Insurance Policies”).
 
    (iii)           The Administrative Agent shall have received evidence
reasonably acceptable to the Administrative Agent of payment by the Borrower of
all premiums and other charges in connection with the issuance of the Title
Insurance Policies, including without limitation all search and examination
charges, escrow charges and related charges of the Title Insurance Company.
 
 
    (iv)           The Borrower and/or any applicable Group Member shall have
executed and delivered such affidavits, certificates, information (including
financial data) and instruments of indemnification (including a so-called “gap”
indemnification) as shall be required to induce the Title Insurance Company to
issue the Title Insurance Policies.
 
    (v)           The Administrative Agent shall have received a copy of all
recorded documents referred to, or listed as exceptions to title in, the Title
Insurance Policies referred to in clause (ii) above and to the extent in
Borrower’s possession or control, a copy of all other material documents
affecting the Improved Mortgaged Property.
 
    (b)   Within thirty (30) days after the Closing Date (or such later date
acceptable to the Admininstrative Agent on its sole discretion in writing), the
Borrower shall cause each Loan Party to execute and deliver to the
Administrative Agent deposit account control agreements in form and substance
reasonable satisfactory to the Administrative Agent with respect to each deposit
account of the Loan Parties.
 




Schedule 6.10 to Credit Agreement
 
 
 
 
 

 
    (c)           The Borrower shall use reasonable efforts to cause to be
delivered to the Administrative Agent, within ninety (90) days after the Closing
Date (or such later date acceptable to the Administrative Agent in its sole
discretion in writing), written consents, in form and substance reasonably
acceptable to the Administrative Agent, executed by each of the landlords,
lessors, licensors, or other counterparties (as the case may be) under the
leases, licenses, or other applicable agreements pertaining to the following
locations of Improved Mortgaged Property: (i) Denver, CO K Terminal, (ii) El
Dorado, KS Terminal, (iii) Grand Island, NE Terminal, (iv) Ardmore, OK Terminal,
(v) Catoosa, OK (Frontier) Terminal, (vi) Catoosa, OK (Koch) Terminal, (vii)
Muskogee, OK Terminal, and (vii)  Pasco, WA Terminal,  pursuant to which such
applicable counterparties formally consent to the Lien of the Mortgage on such
Improved Mortgage Property and the encumbrance of such Improved Mortgaged
Property pursuant thereto (except with respect to Improved Mortgaged Properties
for which the Administrative Agent waives the foregoing requirements in its sole
discretion).
 
    (d)           Within thirty (30) days after the Closing Date (or such later
date acceptable to the Administrative Agent in its sole discretion in writing),
the Administrative Agent shall have received the certificates representing the
shares of Capital Stock of BKEP Management, Inc., together with an undated stock
power for such certificate executed in blank by a duly authorized officer of the
pledgor thereof.
 
    (e)            Within ten (10) days of the receipt of an invoice, the
Borrower shall have provided to the Administrative Agent evidence reasonably
acceptable to the Administrative Agent of payment by the Borrower of all charges
incurred in connection with clauses (a) through (d), including, without
limitation, recording or filing and recording fees, documentary stamp taxes,
mortgage taxes, intangibles taxes, reasonable attorneys’ fees, title insurance
company coordination fees, and all other fees, charges, costs and expenses
reasonably required for the recording of the Mortgages and such financing
statements and other ancillary instruments, including, without limitation, the
execution and delivery by the Borrower and/or any applicable Group Member
of  customary affidavits, certificates, and other information for the payment of
any of the above charges (except where the Administrative Agent waives the
payment of such charges in its sole discretion).
 




Schedule 6.10 to Credit Agreement
 
 
 
 
 

SCHEDULE 7.2(b)


EXISTING INDEBTEDNESS


 
Fulfillment of deferred throughput capacity obligations in respect of the
arrangement described in the Borrower’s Form 8-K filed with the SEC on September
3, 2010.












Schedule 7.2(b) to Credit Agreement
 
 
 
 
 

SCHEDULE 7.3(c)


EXISTING LIENS


 
Corporate tax liens of record in the Commonwealth of Pennsylvania, Department of
Revenue against BKEP Materials, L.L.C. in the aggregate amount of $6,600.










Schedule 7.3(c) to Credit Agreement
 
 
 
 
 

SCHEDULE 7.9


TRANSACTIONS WITH AFFILIATES


None.









Schedule 7.9 to Credit Agreement
 
 
 
 
 

EXHIBIT A


FORM OF TERM LOAN NOTE
 
$___________________
       _________________, 20__


    FOR VALUE RECEIVED, BLUEKNIGHT ENERGY PARTNERS, L.P., a limited liability
company formed under the laws of the State of Delaware (the “Borrower”), hereby
promises to pay to the order of ________________ (together with its successors
and assigns permitted by Section 10.6 of the Credit Agreement referenced herein,
the “Lender”) at the office of JPMorgan Chase Bank, N.A. as specified in the
Credit Agreement, dated as of October 25, 2010, among the Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent (as defined therein), the Lenders (as
defined therein) party thereto from time to time and the other agents party
thereto (as may be amended, supplemented or modified from time to time
hereafter, the “Agreement;” terms defined in the Agreement shall have their
defined meanings when used in this Note), in lawful money of the United States
of America the principal amount of ______*__ DOLLARS ($____*__) or, if less than
such principal amount is outstanding, the aggregate unpaid principal amount of
the Term Loan made by the Lender to the undersigned pursuant to Section 2.1 of
the Agreement.  Such principal shall be payable on the date or dates specified
in Article 2 of, or elsewhere in, the Agreement.  The undersigned further agrees
to pay interest at said office, in like money, on the unpaid principal amount
owing hereunder from time to time from the date hereof at the rates specified in
Section 2.12 of the Agreement.  Such interest shall be payable on the dates
specified in Section 2.12 of the Agreement.  The date, Type and amount of each
Term Loan made by the Lender pursuant to Section 2.1 of the Agreement, each
continuation of all or a portion thereof to another Type and the date and amount
of each payment of principal with respect thereto shall be endorsed by the
holder of this Note on Schedule A annexed hereto, which holder may add
additional pages to such Schedule.  No failure to make or error in making any
such endorsement as authorized hereby shall affect the validity of the
obligations of the Borrower hereunder or the validity of any payment hereof made
by the Borrower.
 
    This Note is one of the Notes referred to in the Agreement and is entitled
to the benefits thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.
 
    Upon the occurrence of any one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note may become, or may
be declared to be, immediately due and payable as more particularly set forth in
Section 8.1 of the Agreement.
 
    THIS NOTE, THE RIGHTS AND OBLIGATIONS OF THE BORROWER UNDER THIS NOTE AND
ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATED TO THIS NOTE SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
 


BLUEKNIGHT ENERGY PARTNERS, L.P.
By:
Blueknight Energy Partners G.P., L.L.C., its general partner
   
By:
 
Name:
 
Title:
 


* Insert amount of Lender’s Term Commitment



Exhibit A to Credit Agreement
 
 
 
 
 

SCHEDULE A

 
LOANS AND REPAYMENTS
 


 


 
Date
Amount of Loan
Type of Loan
Interest Rate
Amount of Principal Repaid
Notation Made by
                                                                               
                                                                           



 


 

 
Exhibit A to Credit Agreement
 
 
 
 
 

EXHIBIT B


FORM OF REVOLVING LOAN NOTE
 
 
$___________________
       _________________, 20__


    FOR VALUE RECEIVED, BLUEKNIGHT ENERGY PARTNERS, L.P., a limited liability
company formed under the laws of the State of Delaware (the “Borrower”), hereby
promises to pay to the order of ________________ (together with its successors
and assigns permitted by Section 10.6 of the Credit Agreement referenced herein,
the “Lender”) at the office of JPMorgan Chase Bank, N.A. as specified in the
Credit Agreement, dated as of October 25, 2010, among the Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent (as defined therein), the Lenders (as
defined therein) party thereto from time to time and the other agents party
thereto (as may be amended, supplemented or modified from time to time
hereafter, the “Agreement;” terms defined in the Agreement shall have their
defined meanings when used in this Note), in lawful money of the United States
of America the principal amount of ______*__ DOLLARS ($____*__) or, if less than
such principal amount is outstanding, the aggregate unpaid principal amount of
all Revolving Loans made by the Lender to the undersigned pursuant to Section
2.4 of the Agreement.  Such principal shall be payable on the date or dates
specified in Article 2 of, or elsewhere in, the Agreement.  The undersigned
further agrees to pay interest at said office, in like money, on the unpaid
principal amount owing hereunder from time to time from the date hereof at the
rates specified in Section 2.12 of the Agreement.  Such interest shall be
payable on the dates specified in Section 2.12 of the Agreement.  The date, Type
and amount of each Revolving Loan made by the Lender pursuant to Section 2.4 of
the Agreement, each continuation of all or a portion thereof to another Type and
the date and amount of each payment of principal with respect thereto shall be
endorsed by the holder of this Note on Schedule A annexed hereto, which holder
may add additional pages to such Schedule.  No failure to make or error in
making any such endorsement as authorized hereby shall affect the validity of
the obligations of the Borrower hereunder or the validity of any payment hereof
made by the Borrower.
 
    This Note is one of the Notes referred to in the Agreement and is entitled
to the benefits thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.
 
    Upon the occurrence of any one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note may become, or may
be declared to be, immediately due and payable as more particularly set forth in
Section 8.1 of the Agreement.
 
    THIS NOTE, THE RIGHTS AND OBLIGATIONS OF THE BORROWER UNDER THIS NOTE AND
ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATED TO THIS NOTE SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.


BLUEKNIGHT ENERGY PARTNERS, L.P.
By:
Blueknight Energy Partners G.P., L.L.C., its general partner
   
By:
 
Name:
 
Title:
 


* Insert amount of Lender’s Revolving Commitment
 

 
Exhibit B to Credit Agreement
 
 
 
 
 



SCHEDULE A

 
LOANS AND REPAYMENTS
 
 
 
Date
Amount of Loan
Type of Loan
Interest Rate
Amount of Principal Repaid
Notation Made by
                                                                               
                                                                           



 


 
Exhibit B to Credit Agreement
 
 
 
 
 

EXHIBIT C


FORM OF GUARANTEE AND COLLATERAL AGREEMENT


[See Attached]



Exhibit C to Credit Agreement
 
 
 
 
 

EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE




 
    This Compliance Certificate is delivered pursuant to Section 6.2(a) of the
Credit Agreement, dated as of October 25, 2010 (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), among Blueknight Energy Partners, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders party thereto from time to time,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other Agents party thereto.  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
 
    The undersigned hereby certifies in his capacity as [   ] of the General
Partner, the sole general partner of the Borrower, on behalf of the Borrower,
and not in his individual capacity, as follows:
 
    1. I am the duly elected, qualified and acting [insert title of a Financial
Officer of the General Partner] of the General Partner.
 
    2. The General Partner is the sole general partner of the Borrower.
 
    3. I have reviewed and am familiar with the contents of this Compliance
Certificate.
 
    4. I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and financial condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).   I have no knowledge of the existence, as of the date
of this Compliance Certificate, of the occurrence and continuation of a Default
or Event of Default[, except as set forth below].
 
    5. Attached hereto as Attachment 2 are the detailed computations necessary
to determine whether the Borrower is in compliance with the covenants set forth
in Section 7.1 of the Credit Agreement as of the end of the [fiscal
quarter][fiscal year] ending [            ], 201__.
 
    6. Since the date of the most recent report delivered pursuant to clause (a)
of Section 6.2 of the Credit Agreement (or, in the case of the first such report
so delivered, since the Closing Date) (A) there have been no changes in the
jurisdiction of organization of any Loan Party, (B) no Intellectual Property has
been acquired by any Loan Party and (C) there are no new Group Members.  [Or,
describe any such changes.]
 
    IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
201__.
 


Name:
 
Title:
 





Exhibit D to Credit Agreement
 
 
 
 
 

Attachment 1
 
to Compliance Certificate
 
[Attach Financial Statements]



Exhibit D to Credit Agreement
 
 
-2-
 
 

Attachment 2
 
to Compliance Certificate
 
The information described herein is as of ______ ___, 201__, and pertains to the
period from _________, ___, 20__ to ________________ ___, 201__.
 
[Set forth Covenant Calculations]









 
Exhibit D to Credit Agreement
 
 
-3-
 
 

EXHIBIT E
FORM OF CLOSING CERTIFICATE


 
    Pursuant to Section 5.1(i) of the Credit Agreement, dated as of October 25,
2010 (as amended, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”), among Blueknight Energy Partners, L.P.
(the “Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF BORROWER/ GENERAL
PARTNER / GUARANTOR] (such entity, the “Certifying Party”) hereby certifies in
his/her capacity as [                         ] of the Certifying Party, and not
in his/her individual capacity, as follows:
 
1. The representations and warranties of the Certifying Party set forth in, or
pursuant to, each of the Loan Documents in effect as of the Closing Date to
which it is a party are true and correct in all material respects on and as of
the date hereof with the same effect as if made on the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.
 
2. ___________________ is the duly elected and qualified [Corporate Secretary]
[Assistant Secretary] of the Certifying Party and the signature set forth for
such officer below is such officer’s true and genuine signature.
 
3. No Default or Event of Default has occurred and is continuing as of the date
hereof.  [Borrower only]
 
    The undersigned [Corporate Secretary] [Assistant Secretary] of the
Certifying Party certifies in his/her capacity as [                   ] of the
Certifying Party, and not in his/her individual capacity, as follows:
 
4. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Party, nor, to my knowledge, has any
other event occurred that adversely affects or threatens the continued
[corporate/limited liability company/limited partnership] existence of the
Certifying Party.
 
5. The Certifying Party is a [insert type of entity] duly [incorporated /
formed], validly existing and in good standing under the laws of the
jurisdiction of its organization.
 
6. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the [board of directors/equivalent body] of the Certifying Party on
_________________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only resolutions of the Certifying Party now in force expressly relating to or
affecting the transactions between the Certifying Party and the Lenders and
Agents, as contemplated by the Credit Agreement.
 
7. Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Operating Agreement][Borrower Partnership Agreement][the Convertible
Debenture - Borrower only] of the Certifying Party as in effect on the date
hereof.
 
8. Attached hereto as Annex 3 is a true and complete copy of the [Certificate of
Incorporation] [Certificate of Formation][Certificate of Limited Partnership] of
the Certifying Party as in effect on the date hereof.
 



Exhibit E to Credit Agreement
 
 
 
 
 



9. The persons set forth in Annex 4 attached hereto are now duly elected or
appointed and qualified officers of the Certifying Party holding the offices
indicated next to their respective names, and the signatures appearing opposite
their respective names are the true and genuine signatures of such officers, and
each of such officers is duly authorized to execute and deliver on behalf of the
Certifying Party each of the Loan Documents to which it is a party on the date
hereof and from time to time and any certificate or other document to be
delivered by the Certifying Party pursuant to the Loan Documents to which it is
a party on the date hereof and from time to time.
 
10. Attached hereto as Annex 5 are true and complete copies of certificates of
good standing issued by the Secretary of State of the state of formation of the
Certifying Party.
 



Exhibit E to Credit Agreement
 
 
 
 
 
   
 
    IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the
date set forth below.
 
_______________________________
 
____________________________________
Name:
 
  Name:
 
Title:
 
  Title:
[Corporate Secretary]
     
[Assistant Secretary]
Date:  _______________, 2010
     





Exhibit E to Credit Agreement
 
 
 
 
 

Annex 1
To Closing Certificate






[ATTACH RESOLUTIONS]





Exhibit E to Credit Agreement
 
 
 
 
 

Annex 2
To Closing Certificate








Attach [By-Laws][Operating Agreement][Partnership Agreement]]



Exhibit E to Credit Agreement
 
 
 
 
 

Annex 3
To Closing Certificate






[Attach Certified Copy of [Certificate of Incorporation] [Certificate of
Formation][Certificate of Limited Partnership]]
 



Exhibit E to Credit Agreement
 
 
 
 
 

Annex 4
To Closing Certificate


 
Incumbency Certificate
 




Name
Office
Signature
 
                                                     








Exhibit E to Credit Agreement
 
 
 
 
 

Annex 5
To Closing Certificate


 




[Attach Copy of Certificate of Good Standing]







Exhibit E to Credit Agreement
 
 
 
 
 

EXHIBIT F
FORM OF MORTGAGE






[See Attached]



Exhibit F to Credit Agreement
 
 
 
 
 

EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION


 
    Reference is made to the Credit Agreement, dated as of October 25, 2010 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), among Blueknight Energy Partners, L.P. (the
“Borrower”), the Lenders party thereto from time to time, the Issuing Lenders
party thereto from time to time, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
    The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule l hereto (the “Assignee”) agree as follows:
 
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the credit facility set forth on Schedule 1
hereto, in a principal amount as set forth on Schedule 1 hereto.
 
2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
 
3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) represents and warrants that it
does not bear a relationship to the Borrower as described in Section 108(e)(4)
of the Code; (c) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to Section
4.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (d) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (e) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (f) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including its obligation pursuant to Section 2.17(f)
of the Credit Agreement.
 



Exhibit G to Credit Agreement
 
 
 
 
 



4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
 
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.
 
6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.
 
7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
 
1IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.





Exhibit G to Credit Agreement
 
 
 
 
 

Schedule 1
to Assignment and Assumption with respect to


the Credit Agreement, dated as of October 25, 2010 (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), among Blueknight Energy Partners, L.P. (the “Borrower”), the
Lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).


Name of Assignor: _______________________
 
Name of Assignee: _______________________
 
Effective Date of Assignment: _________________

 
Credit Facility Assigned
Principal Amount Assigned
Commitment Percentage Assigned
[Revolving][Term] Facility
$__________
_____.__________%


[Name of Assignee]
 
[Name of Assignor]
         
By:
______________________________
 
By:
______________________________
Name:
   
Name:
 
Title:
   
Title:
                     
Accepted for Recordation in the Register:
 
Required Consents (if needed):
                   
_________________________________, as
 
Blueknight Energy Partners, L.P.
Administrative Agent
               
By:
______________________________
 
By: Blueknight Energy Partners G.P., L.L.C.,
Name:
     
 its general partner
Title:
             
By:
______________________________
     
Name:
       
Title:
               
_________________________________, as
     
Administrative Agent
               
By:
______________________________
     
Name:
       
Title:
                 
_________________________________, as
     
Issuing Lender
               
By:
______________________________
     
Name:
       
Title:
 




--------------------------------------------------------------------------------

 
1 Insert additional signature blocks for any additional Issuing Lenders.



Exhibit G to Credit Agreement
 
 
 
 
 

EXHIBIT H
FORM OF LEGAL OPINION OF BAKER BOTTS L.L.P.


[See Attached]



Exhibit H to Credit Agreement
 
 
 
 
 

EXHIBIT I
FORM OF BORROWING REQUEST




[JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
270 Park Avenue
New York, NY 10017]
 
    Attention: [            ]
 
[Date]
 
    Ladies and Gentlemen:
 
    Reference is made to the Credit Agreement, dated as of October 25, 2010 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), among Blueknight Energy Partners, L.P., a
Delaware limited partnership (the “Borrower”), the Lenders party thereto from
time to time, the Issuing Lenders party thereto from time to time, and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meanings.  The Borrower hereby requests a borrowing of Loans under the Credit
Agreement, and pursuant to Section 2.2 or Section 2.5 of the Credit Agreement
the Borrower specifies the following information with respect to the borrowing
of Loans requested hereby:
 
       (A) Aggregate principal amount of the requested
borrowing2:____________________
 
       (B) Requested borrowing is to be [Revolving][Term] Loans
 
       (C) Type of Loan3 or combination thereof:_____________________
 
       (D)  Borrowing Date (which is a Business Day):___________________
 
       (E) [In the case of Eurodollar Loans, the initial Interest
Period4:_________________________]
 
       (F) The Total Revolving Extensions of Credit, both before and after
giving effect to this Borrowing Request will not exceed the Total Revolving
Commitments.
 
       (G)  Location and number of Borrower’s account to which proceeds of
borrowings are to be disbursed:______________________
 
    The undersigned certifies that he/she is the [                ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower.
 



--------------------------------------------------------------------------------

 
2           In the case of Eurodollar Loans, not less than $5,000,000 and an
integral multiple of $1,000,000 in excess thereof; in the case of ABR Loans, not
less than $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount).
 
3           Eurodollar Loans or ABR Loans.
 
4           Which must comply with the definition of “Interest Period” and end
not later than the Maturity Date.



Exhibit I to Credit Agreement


 
 
 
 
 

 
    The Borrower represents and warrants, that (i) the representations and
warranties made by it in the Credit Agreement are true and correct in all
material respects, before and after giving effect to the Loans requested
hereunder, on and as of the date hereof, as if such representations and
warranties were made on and as of such date, except to the extent any such
representation and warranty relates to a specified prior date, in which case
such representation and warranty is true and correct in all material respects as
of such specified date), and (ii) no Default or Event of Default has occurred
and is continuing on the date hereof, nor will any thereof occur after giving
effect to the Loans requested hereunder.
 
    The Borrower hereby certifies that as of the date hereof, after giving
effect to this Borrowing Request the total Revolving Extensions of Credit does
not exceed the total Revolving Commitments.
 
 
Very truly yours,
   
BLUEKNIGHT ENERGY PARTNERS, L.P.
   
By:
Blueknight Energy Partners G.P., L.L.C., its general partner
   
By:
 
Name:
 
Title:
 

 





Exhibit I to Credit Agreement
 
 
 
 
 



EXHIBIT J


FORM OF U.S. TAX CERTIFICATE




(For Non-U.S. Lenders That For U.S. Federal Tax Purposes Are Not (i)
Partnerships or (ii) Disregarded Entities Whose Tax Owner is a Partnership)
 
    Reference is hereby made to the Credit Agreement, dated as of October 25,
2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Blueknight Energy Partners, L.P. (the “Borrower”),
the Lenders party thereto from time to time, the Issuing Lenders party thereto
from time to time, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
    Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned (or if Lender is a disregarded entity for U.S. federal tax purposes,
Lender’s tax owner (“Tax Owner”)) hereby certifies that (i)  Lender is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) Lender (or its Tax
Owner) is the sole beneficial owner of such Loan(s) (as well as any Note(s)
evidencing such Loan(s)), (ii) Lender (or its Tax Owner) is not a (A) bank
within the meaning of Section 881(c)(3)(A) of the Code, (B) ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, or (C) controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code and (iii) the interest payments in question
are not effectively connected with the undersigned's (or its Tax Owner’s)
conduct of a U.S. trade or business.
 
    The undersigned (or its Tax Owner) has furnished the Administrative Agent
and the Borrower with two (2) duly completed and executed original certificates
of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
    Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 


By:
______________________________________
 
Name:
   
Title:
[Tax Owner, if Lender is a disregarded entity]

 
Date: ________ __, 201[  ]
 


 


 



Exhibit J to Credit Agreement
 
 
 
 
 

EXHIBIT J-2
 
FORM OF U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That For U.S. Federal Tax Purposes Are (i) Partnerships,
or (ii) Disregarded Entities Whose Tax Owner is a Partnership)
 
    Reference is hereby made to the Credit Agreement, dated as of October 25,
2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Blueknight Energy Partners, L.P. (the “Borrower”),
the Lenders party thereto from time to time, the Issuing Lenders party thereto
from time to time, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
    Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned (or, if Lender is a disregarded entity for U.S. federal tax
purposes, Lender’s tax owner (“Tax Owner”)) hereby certifies that (i) Lender is
the sole record owner of the Loan(s) (as well as any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) Lender’s (or
its Tax Owner’s) partners/members are the sole beneficial owners of such Loan(s)
(as well as any Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement, neither the undersigned
(or its Tax Owner) nor any of its (or its Tax Owner’s) partners/members is a (A)
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (B) ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (C) controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (iv) the
interest payments in question are not effectively connected with the
undersigned's (or its Tax Owner’s) or its (or its Tax Owner’s) partners/members'
conduct of a U.S. trade or business.
 
    The undersigned (or its Tax Owner) has furnished the Administrative Agent
and the Borrower with two (2) duly completed and executed original IRS Forms
W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
    Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 


By:
______________________________________
 
Name:
   
Title:
[Tax Owner, if Lender is a disregarded entity]

 
Date:_____________,201[_]
 



Exhibit J-2 to Credit Agreement
 
 
 
 
 



 
EXHIBIT J-3
 
FORM OF U.S. TAX CERTIFICATE
 
 
(For Non-U.S. Participants That For U.S. Federal Income Tax Purposes Are Not (i)
Partnerships or (ii) Disregarded Entities Whose Tax Owner is a Partnership)
 
    Reference is hereby made to the Credit Agreement, dated as of October 25,
2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Blueknight Energy Partners, L.P. (the “Borrower”),
the Lenders party thereto from time to time, the Issuing Lenders party thereto
from time to time, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
    Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned (or if Participant is a disregarded entity for U.S. federal tax
purposes, Participant’s tax owner (“Tax Owner”)) hereby certifies that
(i) Participant is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) Participant (or its Tax Owner) is
the sole beneficial owner of such participation(s), (iii) Participant (or its
Tax Owner) is not a (A) bank within the meaning of Section 881(c)(3)(A) of the
Code, (B) ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (C) controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (iii) the
interest payments in question are not effectively connected with the
undersigned's (or its Tax Owner’s) conduct of a U.S. trade or business.
 
    The undersigned (or its Tax Owner) has furnished its participating Lender
with two (2) duly completed and executed original certificates of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
    Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
 


 
[NAME OF PARTICIPANT]


By:
______________________________________
 
Name:
   
Title:
[Tax Owner, if Lender is a disregarded entity]

 
Date: ________ __, 201[  ]

 
Exhibit J-3 to Credit Agreement
 
 
 
 
 

EXHIBIT J-4


FORM OF U.S. TAX CERTIFICATE


 (For Non-U.S. Participants That For U.S. Federal Tax Purposes Are (i)
Partnerships or (ii) Disregarded Entities Whose Tax Owner is a Partnership )
 
    Reference is hereby made to the Credit Agreement, dated as of October 25,
2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Blueknight Energy Partners, L.P. (the “Borrower”),
the Lenders party thereto from time to time, the Issuing Lenders party thereto
from time to time, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
    Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned (or if Participant is a disregarded entity for U.S. federal tax
purposes, Participant’s tax owner (“Tax Owner”)) hereby certifies that
(i) Participant is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) its (or its Tax Owner’s)
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned (or its Tax
Owner) nor any of its (or its Tax Owner’s) partners/members is a (A) bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (B) ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (C) controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (iv) the
interest payments in question are not effectively connected with the
undersigned's (or its Tax Owner’s) or its (or its Tax Owner’s) partners/members'
conduct of a U.S. trade or business.
 
       The undersigned (or its Tax Owner) has furnished its participating Lender
with two (2) duly completed and executed original IRS Forms W-8IMY accompanied
by an IRS Form W-8BEN from each of its partners/members claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]


By:
______________________________________
 
Name:
   
Title:
[Tax Owner, if Lender is a disregarded entity]

 
Date: ________ __, 201[  ]
 







Exhibit J-4 to Credit Agreement
 
 
 
 
 
